         Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 1 of 42




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 GENUS LIFESCIENCES, INC.,                 ))
                                           ))
                   Plaintiff,              ))
                                           ))
          v.                               ))
                                           ))
 ALEX AZAR, et al.,                        ))
                                           ))   Case No. 1:20-cv-00211-TNM
                   Defendants,             ))
                                           ))
          v.                               ))
                                           ))
 LANNETT CO., INC.,                        ))
                                           ))
                   Intervenor-Defendant.   )
                                           ))


                                    LANNETT CO.,
            INTERVENOR-DEFENDANT LANNETT    CO., INC.’S
                                                 INC.'S
  REDACTED MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
            CROSS-MOTION FOR SUMMARY JUDGMENT AND
     OPPOSITION TO
     OPPOSITION TO PLAINTIFF’S
                   PLAINTIFF'S MOTION
                               MOTION FOR
                                      FOR SUMMARY   JUDGMENT
                                          SUMMARY JUDGMENT




4831-7792-3772.1
         Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 2 of 42




                                                     TABLE OF CONTENTS

I.      INTRODUCTION .............................................................................................................. 1

II.     LEGAL STANDARD ......................................................................................................... 2

III.    BACKGROUND ................................................................................................................ 3
        A.  NCEE and the FDCA .............................................................................................. 3
        B.  NDA Process ........................................................................................................... 5
        C.  Procedural History .................................................................................................. 7

IV.
W.      DISCUSSION ................................................................................................................... 10
        A.   FDA’s Approval
             FDA's  Approval Of     Of Lannett's
                                         Lannett’s NDA   NDA Was   Was Not Not Contrary
                                                                                  Contrary To    To The       FDCA
                                                                                                       The FDCA
             (Contrary To
             (Contrary        Genus’s Claim
                         To Genus's         Claim III) III) .......................................................................... 10
             1.     Step 1: § 505(c)(3)(E)(ii) is not ambiguous and permits NDA
                    approval..................................................................................................... 12
                    approval
                    a)          The statutory language ................................................................. 12
                    b)          Legislative History ........................................................................ 16
             2.     Step 2: If § 505(c)(3)(E)(ii) is ambiguous, FDA reasonably
                    interpreted it as permitting approval of an NDA during an NCEE
                    period. ....................................................................................................... 17
             3.     Genus’s policy
                    Genus's       policy argument
                                             argument cannot cannot save save it.it. .................................................. 20
        B.   Lannett’s
             Lannett's Submission
                        Submission Of       Of Information
                                                 Information In          Response To
                                                                     In Response               FDA’s CRL
                                                                                          To FDA's         CRL Was  Was
             Not A Submission Barred By           By §  § 505(c)(3)(E)(ii)
                                                           505(c)(3)(E)(ii) (Contrary(Contrary To          Genus’s
                                                                                                      To Genus's
             Claim II) ................................................................................................................ 22
             1.     FDA is entitled to deference under Auer and the Kisor factors. ............... 23
             2.     The first Kisor factor shows FDA is entitled to deference. ...................... 24
             3.     The remaining Kisor factors show FDA is entitled to deference                        deference.............. 26
        C.   FDA Did Not Engage in Disparate and Preferential Treatment (Contrary to
             Genus’s Claim
             Genus's Claim I)    I) ................................................................................................... 29
             1.     Acceptance of
                    Acceptance          of Lannett’s
                                            Lannett's NDA   NDA was   was notnot arbitrary
                                                                                   arbitrary or   or capricious.
                                                                                                      capricious. ............... 29
             2.     Lannett’s
                    Lannett's NDA   NDA included
                                              included all   all the
                                                                  the documents
                                                                       documents required required to   to be
                                                                                                            be
                    approved. ................................................................................................... 30
                    approved
             3.     Numbrino’s label
                    Numbrino's          label conforms
                                                 conforms with   with FDAFDA guidance
                                                                                  guidance. ..................................... 32

V.      CONCLUSION ................................................................................................................. 35




                                                                        ii

4831-7792-3772.1
           Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 3 of 42




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

                                                                Cases

Astrue v. Capato ex rel. B.N.C.,
   566 U.S. 541 (2012) .................................................................................................................16
                                                                                                                                        16

*Auer v. Robbins,
   519 U.S. 452 (1997) .........................................................................................1,
                                                                                                                1, 2, 3, 23, 26, 28

*Azar v. Allina Health Services,
   139 S. Ct. 1804 (2019) .......................................................................................................13,
                                                                                                                                 13, 14

Babbitt v. Sweet Home Chapter of    of Cmtys. for   for a Greater Or.,
   515 U.S. 687 (1995) .................................................................................................................13
                                                                                                                                        13

*Chevron U.S.A., Inc. v. Nat. Res. Def. Council,
   467 U.S. 837 (1984) ...................................................................................1,
                                                                                                          1, 2, 3, 11, 12, 17, 20

Connecticut Nat’l Bank
Connecticut Nat'l Bank v.
                       v. Germain,
                           Germain,
   503 U.S. 249 (1992) .................................................................................................................12
                                                                                                                                        12

Entergy Corp. v. Riverkeeper, Inc.,
   556 U.S. 208 (2009) ...............................................................................................13,
                                                                                                                      13, 17, 18, 19

      of the Univ. of
Hosp. of           of Pa. v. Sebelius,
   847 F. Supp. 2d 125 (D.D.C. 2012) ...........................................................................................3
                                                                                                                                3

I.N.S. v. Cardozo-Fonseca,
    480 U.S. 421 (1987) ...........................................................................................................12,
                                                                                                                                   12, 16

*Kisor v. Wilkie,
          Wilkie,
   139 S. Ct. 2400 (2019) ................................................................................3,
                                                                                                          3, 23, 24, 26, 27, 28

Otsuka Pharm. Co., Ltd. v. Burwell,
   302 F. Supp. 3d 379 (D.D.C. 2016) .................................................................................3,
                                                                                                                      3, 4, 15

Otsuka Pharm. Co., Ltd. v. Price,
   869 F.3d 987 (D.C. Cir. 2017) .................................................................................................15
                                                                                                                                  15

Russello v. United States,
   464 U.S. 16 (1983) .............................................................................................................13,
                                                                                                                                   13, 14

Sierra Club v. Mainella,
    459 F. Supp. 2d 76 (D.D.C. 2006) .............................................................................................3
                                                                                                                                  3

                                                                        iii

4831-7792-3772.1
           Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 4 of 42




United States v. Villanueva-Sotelo,
                 Villanueva-Sotelo,
   515 F.3d 1234 (D.C. Cir. 2008) ...............................................................................................12
                                                                                                                                 12

Vill. of Barrington, Ill. v. Surface Transp. Bd.,
Vill. of
    636 F.3d 650 (D.C. Cir. 2011) ...........................................................................................18,
                                                                                                                             18, 19

Your Home Visiting Nurse Servs., Inc. v. Shalala,
   525 U.S. 449 (1999) .....................................................................................................17,
                                                                                                                            17, 18, 19

Zevallos v. Obama,
   793 F.3d 106 (D.C. Cir. 2015) ...................................................................................................2
                                                                                                                                    2

                                                                  Statutes

5 U.S.C.
   §§ 706(2)(A) ..............................................................................................................................2
                                                                                                                                              2
   §§ 706(2)(C)...............................................................................................................................2
      706(2)(C)                                                                                                                               2

Federal Food, Drug, and Cosmetic Act § 505 (21 U.S.C. § 355)
   § 505.....................................................................................................................................5,
     505                                                                                                                                     5, 29
   § 505(b) ....................................................................................................................................29
                                                                                                                                                29
   § 505(b)(1) .................................................................................................................................44
   § 505(b)(2) .................................................................................................................................44
   § 505(c)(3)(D)(ii) ...............................................................................................................10,   10, 18
   § 505(c)(3)(E) ..........................................................................................................................19  19
   § 505(c)(3)(E)(i)...................................................................................................................4,
     505(c)(3)(E)(i)                                                                                                                         4, 14
   § 505(c)(3)(E)(ii) .................................4,    4, 5, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 22, 23, 24
   § 505(c)(3)(E)(iii) ..........................................................................................................4,    4, 14, 15
   § 505(c)(3)(E)(iii)(E)(iv) .........................................................................................................14       14
   § 505(c)(3)(E)(iv).................................................................................................................4,
     505(c)(3)(E)(iv)                                                                                                                        4, 15
   § 505(c)(3)(E)(v) ......................................................................................................................14   14

                                                               Regulations

21 C.F.R.
   § 201.56 (a)(1) .........................................................................................................................32   32
   § 314.........................................................................................................................................10
     314                                                                                                                                         10
   § 314.3................................................................................................................................25,
     314.3                                                                                                                                 25, 26
   § 314.50....................................................................................................................6,
     314.50                                                                                                                      6, 25, 26, 29
   § 314.50(a) ...............................................................................................................................25 25
   § 314.50(a)(1) ..........................................................................................................................26   26
   § 314.50(a)(2) ..........................................................................................................................26   26
   § 314.60..............................................................................................................................25,
     314.60                                                                                                                                25,   26
   § 314.70..............................................................................................................................25,
     314.70                                                                                                                                25, 26
   § 314.101..................................................................................................................................26
     314.101                                                                                                                                     26
   § 314.101(a)(1) ........................................................................................................................29    29
   § 314.101(d)(3) ..............................................................................................................6,    6, 26, 29
                                                                           iv
4831-7792-3772.1
           Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 5 of 42




     § 314.101(f)................................................................................................................................7
       314.101(f)                                                                                                                                 7
     § 314.105....................................................................................................................................7
       314.105                                                                                                                                    7
     § 314.110...................................................................................................................7,
       314.110                                                                                                                   7, 24, 26 28
     § 314.110(b) ...............................................................................................................................77
     § 314.120..................................................................................................................................28
       314.120                                                                                                                                  28

                                                                    Rules

Fed. R. Civ. P. 56 .............................................................................................................................3
                                                                                                                                                3

                                                          Other Authorities

54 Fed. Reg. 17,950 (April 28, 1992) .....................................................................................10,
                                                                                                                          10, 18

57 Fed. Reg. 28,872 (July 10, 1992) .......................................................................................18,
                                                                                                                           18, 28

73 Fed. Reg. 39,588 (July 10, 2008) .............................................................................................28
                                                                                                                                 28

130 Cong. Rec. 15,847 (1984) .......................................................................................................16
                                                                                                                                    16

130 Cong. Rec. 23,767 (1984) .......................................................................................................16
                                                                                                                                    16

130 Cong. Rec. 23,769 (1984) .......................................................................................................16
                                                                                                                                    16

130 Cong. Rec. 24,425 (1984) .......................................................................................................21
                                                                                                                                    21

CDER: The Consumer Watchdog
                    Watchdogforfor Safe and Effective Drugs, FDA.gov,
  https://www.fda.gov/drugs/drug-information-consumers/cder-consumer-
  https://www.fda.gov/drugs/drug-infonnation-consumers/cder-consumer-
  watchdog-safe-and-effective-drugs (last updated May 4, 2016) .............................................27
                                                                                                            27

     CITIZEN PETITIONS
FDA, CITIZEN PETITIONS AND PETITIONS
                           PETITIONS FOR S
                                         STAY     ACTION S
                                           TAY OF ACTION SUBJECT
                                                           UBJECT TO
  S ECTION 505(
  SECTION      Q) OF THE FEDERAL
           505(Q)        FEDERAL FOOD,
                                  FOOD, DRUG,
                                        DRUG, AND COSMETIC
                                                   COSMETIC ACT
                                                             ACT GUIDANCE
                                                                  GUIDANCE
  FOR IINDUSTRY
        NDUSTRY 15-26 (2019), https://www.fda.gov/media/130878/download ........................22
                                                                                                22

     CLINICAL PHARMACOLOGY
FDA, CLINICAL PHARMACOLOGY S   ECTION OF L
                              SECTION    LABELING
                                          ABELING FOR HUMAN   HUMAN
  PRESCRIPTION DRUGS
  PRESCRIPTION  DRUGS AND BIOLOGICAL   PRODUCTS—CONTENT AND FORMAT
                           BIOLOGICAL PRODUCTS—CONTENT                          FORMAT
  GUIDANCE FOR IINDUSTRY
  GUIDANCE       NDUSTRY 11 (2016),
  https://www.fda.gov/media/74346/download ..........................................................................32
                                                                                                                     32

     GUIDANCE FOR IINDUSTRY,
FDA, GUIDANCE       NDUSTRY, PHARMACOKINETICS
                              PHARMACOKINETICS IN PATIENTS
                                                   PATIENTS WITH IIMPAIRED
                                                                   MPAIRED
  HEPATIC FUNCTION:
  HEPATIC FUNCTION: SSTUDY   DESIGN, DATA
                      TUDY DESIGN,   DATA ANALYSIS,
                                          ANALYSIS, AND IMPACT
                                                         IMPACT ON DOSING
                                                                    DOSING
  AND L ABELING (2003), https://www.fda.gov/media/71311/download ..............................33,
       LABELING                                                                                33, 34

     GUIDANCE FOR IINDUSTRY,
FDA, GUIDANCE       NDUSTRY, PHARMACOKINETICS
                              PHARMACOKINETICS IN PATIENTS
                                                   PATIENTS WITH IIMPAIRED
                                                                   MPAIRED
  RENAL  FUNCTION—STUDY DESIGN,
  RENAL FUNCTION—STUDY      DESIGN, DATA
                                    DATA ANALYSIS,
                                          ANALYSIS, AND IIMPACT     DOSING
                                                          MPACT ON DOSING
  AND L ABELING (2010), https://www.fda.gov/media/78573/download ....................................33
       LABELING                                                                                      33


                                                                             v

4831-7792-3772.1
          Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 6 of 42




            REAUTHORIZATION PERFORMANCE
FDA, PDUFA REAUTHORIZATION    PERFORMANCE G  GOALS              PROCEDURES
                                                OALS AND PROCEDURES
  FISCAL YEARS
  FISCAL  YEARS 2013 THROUGH 2017 5-15 (2011),
  https://www.fda.gov/media/81306/download ............................................................6,
                                                                                                       6, 7, 30, 31

     REFUSE TO FILE:
FDA, REFUSE    FILE: NDA AND BLA S  SUBMISSIONS          GUIDANCE FOR
                                     UBMISSIONS TO CDER GUIDANCE
  IINDUSTRY
    NDUSTRY 1 (2017), https://www.fda.gov/media/109758/download .......................6,
                                                                                       6, 28, 29, 30

           Comm’n, Comment
Fed. Trade Comm'n,  Comment onon the
                                  the Food
                                      Food and
                                           and Drug Administration's
                                                    Administration’s Revised
                                                                     Revised
   Draft Guidance on Citizen Petitions (Dec. 2018),
   https://www.ftc.gov/system/files/documents/advocacy_documents/federal-trade-commission-
   comment-food-drug-administrations-revised-draft-guidance-industry-
   entitled/p013510_ftc_comment_regarding_fdas_revised_draft_guidance_12-3-18.pdf.........22
   entitled/p013510ftc_comment_regarding_fdas_revised_draft_guidance_12-3-18.pdf          22

H.R. REP. NO. 98-857, part I (1984) ..............................................................................................4
                                                                                                                                  4

MERRIAM-WEBSTER.COM, https://www.merriam-webster.com/dictionary/submit
MERRIAM-WEBSTER.com,
  (last visited May 4, 2020) ........................................................................................................13
                                                                                                                                     13




                                                                       vi

4831-7792-3772.1
         Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 7 of 42




I.      INTRODUCTION

        Contrary to
        Contrary to Genus's
                    Genus’s argument, Food and Drug Administration ("FDA")'s
                                                                   (“FDA”)’s approval
                                                                             approval of
                                                                                      of

Lannett’s New Drug
Lannett's New Drug Application
                   Application ("NDA")
                               (“NDA”) for Numbrino was in compliance with the statutory and

regulatory scheme articulated by Congress and the FDA. The plain, unambiguous language of the

        Food, Drug,
Federal Food, Drug, and
                    and Cosmetic
                        Cosmetic Act
                                 Act ("FDCA")
                                     (“FDCA”) permitted
                                              permitted FDA
                                                        FDA to
                                                            to accept
                                                               accept Lannett's
                                                                      Lannett’s NDA for

Numbrino prior
Numbrino prior to
               to the
                  the commencement
                      commencement of
                                   of Genus's
                                      Genus’s New Chemical Entity exclusivity ("NCEE")
                                                                              (“NCEE”)

            permitted FDA's
period, and permitted FDA’s subsequent
                            subsequent approval
                                       approval of
                                                of Lannett’s
                                                   Lannett's NDA.



                                                                                          Lastly,

the FDA treated both parties fairly and equally




        Genus’s motion
        Genus's motion for
                       for summary
                           summary judgment
                                   judgment (Dkt.
                                            (Dkt. 23
                                                  23-1)
                                                     -1) fails to even mention that FDA has

fully considered—and rejected—Genus' arguments. Specifically,
                     rejected—Genus’ arguments. Specifically, Genus has filed two Citizen

          (“CPs”) with FDA
Petitions ("CPs")      FDA seeking
                           seeking to
                                   to have FDA reject
                                      have FDA reject Lannett’s application for
                                                      Lannett's application     the same
                                                                            for the same reasons
                                                                                         reasons

it now advances to this Court. Then Genus fails even to mention the standards the Supreme Court

                                                                                          FDA’s
established in Chevron and Auer under which a court reviews an agency action, such as the FDA's

approval of
approval of Lannett’s NDA challenged
            Lannett's NDA challenged here.
                                     here. Those standards require the Court, under Chevron,

            FDA’s reasonable interpretation of the FDCA, even if the FDCA were ambiguous
to defer to FDA's

(which it is not). Second, Auer deference requires the Court to defer to FDA as to its reasonable

interpretation of its own regulations including what it
                                      including what    meant by
                                                     it meant by "submission"
                                                                 “submission” or
                                                                              or "resubmission."
                                                                                 “resubmission.”

Third, FDA's
Third, FDA’s actions
             actions are
                     are only
                         only arbitrary
                              arbitrary and
                                        and capricious
                                            capricious if
                                                       if the
                                                          the agency
                                                              agency acted
                                                                     acted unreasonably. FDA’s
                                                                           unreasonably. FDA's



4831-7792-3772.1
         Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 8 of 42




                              and the
interpretation of the statute and the regulations
                                      regulations at
                                                  at issue
                                                     issue in
                                                           in this
                                                              this case are set
                                                                   case are set forth
                                                                                forth in
                                                                                      in detail
                                                                                         detail in FDA’s
                                                                                                in FDA's

denial of the two Genus CPs. At every turn, FDA acted reasonably and not arbitrarily and

capriciously. Each
capriciously. Each of
                   of Genus's
                      Genus’s counts
                              counts brought
                                     brought under
                                             under the
                                                   the Administrative Procedure Act ("APA"),
                                                                                    (“APA”),

fail.

        Because Genus's
        Because Genus’s attempt to re-interpret FDA's
                                                FDA’s interpretation
                                                      interpretation of the statute and the

applicable regulations fail the Chevron and Auer thresholds and requirements, Genus argues a

                       But policy
skewed view of policy. But policy is
                                  is not
                                     not on
                                         on Genus's
                                            Genus’s side
                                                    side either: contrary to what Genus would

have this
have this Court
          Court believe,
                believe, Genus's
                         Genus’s Goprelto
                                 Goprelto was
                                          was not
                                              not the
                                                  the result
                                                      result of
                                                             of innovation and pioneering.
                                                                innovation and pioneering.

Genus’s Goprelto
Genus's Goprelto and
                 and Lannett’s Numbrino are
                     Lannett's Numbrino are cocaine
                                            cocaine hydrochloride
                                                    hydrochloride products
                                                                  products indicated
                                                                           indicated for
                                                                                     for

anesthesia.




                                                                                               Lannett
                                                                                               Larmett

                                                                                and deny
respectfully requests this Court grant the Defendants summary judgment in full, and deny Genus's
                                                                                         Genus’s

request for same.

II.     LEGAL STANDARD

        When courts
        When courts "examine
                    “examine an
                             an agency's
                                agency’s decision,"
                                         decision,” they
                                                    they "apply
                                                         “apply the
                                                                the APA's
                                                                    APA’s highly
                                                                          highly deferential
                                                                                 deferential

standard, meaning that [they] may set aside [agency] action only if it is ‘arbitrary,
                                                                          `arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.’”
                                                         law.'" Zevallos v. Obama, 793 F.3d 106,

112 (D.C. Cir. 2015) (internal quotations omitted); see 5 U.S.C. §§ 706(2)(A), (C) (courts are to

hold unlawful
hold unlawful and
              and set
                  set aside
                      aside final agency action
                            final agency action that
                                                that is
                                                     is "arbitrary,
                                                        “arbitrary, capricious, an abuse of discretion,

or otherwise
or otherwise not
             not in
                 in accordance
                    accordance with
                               with law” as well
                                    law" as well as
                                                 as agency
                                                    agency action
                                                           action "in
                                                                  “in excess
                                                                      excess of
                                                                             of statutory
                                                                                statutory

                                                       2

4831-7792-3772.1
         Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 9 of 42




jurisdiction, authority
jurisdiction, authority or
                        or limitations, or short
                           limitations, or short of
                                                 of statutory
                                                    statutory right").
                                                              right”). In a case involving review of

                    under the
final agency action under the APA,
                              APA, summary
                                   summary judgment
                                           judgment "serves
                                                    “serves as
                                                            as the
                                                               the mechanism
                                                                   mechanism for
                                                                             for deciding,
                                                                                 deciding, as
                                                                                           as

a matter of law, whether the agency action is supported by the administrative record and otherwise

consistent with
consistent with the
                the APA
                    APA standard
                        standard of
                                 of review."
                                    review.” Hosp. of
                                                   of the Univ. of
                                                                of Pa. v. Sebelius, 847 F. Supp.

2d 125, 133 (D.D.C. 2012). The summary judgment standard in Federal Rule of Civil Procedure

56
56 does not apply
   does not apply to
                  to cases challenging agency
                     cases challenging agency actions
                                              actions under
                                                      under APA
                                                            APA standards
                                                                standards "because
                                                                          “because of
                                                                                   of the
                                                                                      the limited
                                                                                          limited

role of a court in reviewing the administrative record.”
                                                record." Id.; see also Sierra Club v. Mainella, 459

F. Supp. 2d 76, 89 (D.D.C. 2006) (same).

                  FDA’s interpretations of a statute must be analyzed with the framework of
        Moreover, FDA's

Chevron U.S.A., Inc. v. Nat. Res. Def. Council, 467 U.S. 837 (1984). This framework states that

the court,
the court, and
           and agency,
               agency, must
                       must give
                            give effect
                                 effect to
                                        to the
                                           the "unambiguously
                                               “unambiguously expressed intent of
                                                              expressed intent of Congress."
                                                                                  Congress.”

Chevron, 467 U.S. at 843. If the statute is silent or ambiguous, then the court must defer to a

reasonable interpretation by the agency. See id. at 843-44. An agency also has latitude to interpret

its own regulations, and that agency interpretation is controlling
                                     interpretation is controlling unless
                                                                   unless "plainly
                                                                          “plainly erroneous or
                                                                                   erroneous or

inconsistent with
inconsistent with the
                  the regulation."
                      regulation.” Auer v. Robbins, 519 U.S. 452, 461 (1997) (citation omitted).

Once an agency has met the five factors set forth in Kisor v. Wilkie,
                                                              Wilkie, its interpretation is entitled

Auer deference. 139 S. Ct. 2400, 2415-18 (2019).

III.    BACKGROUND

        A.         NCEE and the FDCA

        The Drug Price Competition and Patent Term Restoration Act (commonly referred to as

the "Hatch-Waxman
the “Hatch-Waxman Act")
                  Act”) was passed in 1984 as an amendment to the FDCA and with a purpose

           (1) "introducing
to balance (1) “introducing pioneering
                            pioneering research
                                       research and
                                                and development
                                                    development of
                                                                of new
                                                                   new drugs"
                                                                       drugs” and
                                                                              and (2)
                                                                                  (2) "enabling
                                                                                      “enabling

                                                       drugs to
competitors to bring low-cost, generic copies of those drugs to market."
                                                                market.” Otsuka Pharm. Co., Ltd.

                                                     3
4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 10 of 42




v. Burwell, 302 F. Supp. 3d 379, 382 (D.D.C. 2016). The Hatch-Waxman Act created a new

505(b)(2) application that permit an applicant to rely on scientific studies they did not conduct

themselves. See FDCA § 505(b)(2) (codified at 21 U.S.C. § 355(b)(2)); A.R. at FDA003142 (FDA

response to
response to Genus's
            Genus’s first CP summarizing the history of the Hatch-Waxman Act). In contrast, the
                    first CP

traditional 505(b)(1) application requires the applicant to perform original investigations for all

aspects of the drug. See FDCA § 505(b)(1). Additionally, under the Hatch-Waxman Act, new

drug research is incentivized through exclusivity periods. See H.R. Rep. No. 98-857, part I, at 14-

           A.R. at
15 (1984); A.R. at FDA003143
                   FDA003143 (FDA
                             (FDA response
                                  response to
                                           to Genus's
                                              Genus’s first
                                                      first CP
                                                            CP highlighting these incentives).

There were a variety of exclusivities created, ranging from three to ten years depending on the

situation. See FDCA §§ 505(c)(3)(E)(i-iv).

        The disputed clause in this case is § 505(c)(3)(E)(ii). This clause grants a type of

exclusivity, NCEE, to an applicant whose drug contains an active ingredient that has not yet been

approved in any other application. The language of § 505(c)(3)(E)(ii) is most easily understood

by dividing
by          the text
   dividing the text in to an
                     in to an "eligibility
                              “eligibility clause,"
                                           clause,” shown
                                                    shown below with
                                                                with italics,
                                                                     italics, aa "bar
                                                                                 “bar clause,"
                                                                                      clause,” shown
                                                                                               shown

                  and aa "patent
below underlined, and    “patent clause,"
                                 clause,” shown
                                          shown below in plain text. See Otsuka Pharm. Co., 302

                          “eligibility clause"
F. Supp. 3d at 392 (using "eligibility clause” and
                                               and "bar
                                                   “bar clause”
                                                        clause" to explain the three-year

exclusivities granted by §§ 505(c)(3)(E)(iii) and (iv)).

                   If an application submitted under subsection (b) for
                   If                                                    for a drug, no
                   active ingredient (including any ester or salt of      of the active
                   ingredient) of
                                of which has been approved in any other application
                   under subsection (b), is approved after September 24, 1984, no
                   application which refers to the drug for which the subsection (b)
                   application was submitted and for which the investigations
                   described in clause (A) of subsection (b)(1) and relied upon by the
                   applicant for approval of the application were not conducted by or
                   for the applicant and for which the applicant has not obtained a right
                   of reference or use from the person by or for whom the
                   investigations were conducted may be submitted under subsection
                   (b) before the expiration of five years from the date of the approval
                                                         4

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 11 of 42




                   of the application under subsection (b), except that such an
                   application may be submitted under subsection (b) after the
                   expiration of four years from the date of the approval of the
                   subsection (b) application if it contains a certification of patent
                   invalidity or noninfringement described in clause (iv) of subsection
                   (b)(2)(A). The approval of such an application shall be made
                   effective in accordance with this paragraph except that, if an action
                   for patent infringement is commenced during the one-year period
                   beginning forty-eight months after the date of the approval of the
                   subsection (b) application, the thirty-month period referred to in
                   subparagraph (C) shall be extended by such amount of time (if any)
                   which is required for seven and one-half years to have elapsed from
                   the date of approval of the subsection (b) application.

FDCA § 505(c)(3)(E)(ii). The eligibility clause describes which applications qualify for the

NCEE: any application approved after September 24, 1984 for a drug for which no active

ingredient has been approved previously in a different drug application. See id. The bar clause

sets out the length of the NCEE (five years) and what is prohibited (an application being

                    (“no application
submitted). See id. ("no application .. .. .. may
                                              may be
                                                  be submitted
                                                     submitted .. .. .. before
                                                                        before the
                                                                               the expiration of five
                                                                                   expiration of five years").
                                                                                                      years”).

                                                                                  “which refers
The bar clause also describes the type of application that is being barred as one "which        to
                                                                                         refers to

                          and which relies on, for approval, investigations that were not
                   NCEE]” and
the drug [with the NCEE]"

conducted by the applicant. Id. The final section, the patent clause, lays out the procedures for a

subsequent applicant when the NCEE holder also has patent protection for the approved drug and

the new application contains a certification of patent invalidity or noninfringement. See id.

        B.         NDA Process

        In order to market a drug, a pharmaceutical company must submit, and FDA must approve,

an NDA. See FDCA § 505. This can be the longer, more rigorous 505(b)(1) application where

applicants conduct the nonclinical and clinical studies to support approval or the shorter 505(b)(2)

application where applicants rely in part or in full on studies not conducted by the applicant to

support approval. See id. In order to streamline the review process, FDA created a pre-submission

                                                          5
4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 12 of 42




meeting process whereby a potential applicant can have its plans to develop the data to support an

NDA reviewed by FDA prior to actual submission.                           REAUTHORIZATION
                                                               FDA, PDUFA REAUTHORIZATION

PERFORMANCE G
PERFORMANCE GOALS     PROCEDURES FISCAL
             OALS AND PROCEDURES FISCAL YEARS
                                        YEARS 2013 THROUGH 2017 5-15 (2011),

                                         (describing "the
https://www.fda.gov/media/81306/download (describing “the Program"
                                                          Program” which
                                                                   which FDA
                                                                         FDA will
                                                                             will use
                                                                                  use to
                                                                                      to

                                REAUTHORIZATION). This meeting and feedback gives the
review NDAs) (hereinafter PDUFA REAUTHORIZATION).

applicant time to develop data to support its application before officially submitting it to FDA. See

id.;

                                                 After receiving the application, FDA conducts a

filing review to determine if the application, on its face, contains the information required by

statute and regulation. See FDA, REFUSE
                                 REFUSE TO FILE:
                                           FILE: NDA AND BLA S
                                                             SUBMISSIONS
                                                               UBMISSIONS TO CDER

GUIDANCE FOR IINDUSTRY
GUIDANCE       NDUSTRY 1 (2017), https://www.fda.gov/media/109758/download (explaining

                                                                               (“[T]his guidance
that FDA must make a filing determination before beginning substantive review) ("[T]his guidance

focuses on
focuses on the
           the FDA's
               FDA’s policy
                     policy for
                            for refusing
                                refusing to
                                         to file
                                            file an
                                                 an NDA
                                                    NDA under
                                                        under §
                                                              § 314.101(d)(3)
                                                                314.101(d)(3) when
                                                                              when the
                                                                                   the NDA
                                                                                       NDA is

incomplete because it does not on its face contain information required under section 505(b) of the

                    and Cosmetic
Federal Food, Drug, and Cosmetic Act
                                 Act (FD&C
                                     (FD&C Act)
                                           Act) and
                                                and 21
                                                    21 CFR
                                                       CFR 314.50.")
                                                           314.50.”) (hereinafter REFUSE
                                                                                  REFUSE

   FILE G
TO FILE  UIDANCE).
        GUIDANCE).    Since a filing review is done for facial completeness, no substantive matters

                                  REFUSE TO FILE
are considered at this phase. See REFUSE    FILE G
                                                 GUIDANCE at 4
                                                  UIDANCE at 4 ("Review
                                                               (“Review issues
                                                                        issues typically are not

usually considered
usually            the basis
        considered the basis for
                             for [a
                                 [a Refuse
                                    Refuse to
                                           to File]
                                              File] action").
                                                    action”). If an application
                                                              If an application is considered
                                                                                is considered

substantially complete, FDA will accept it for filing. Id.




                                                     6
4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 13 of 42




                            This gives the applicant an opportunity to add additional information to

its application to facilitate FDA review and, ultimately, approval.

        During the substantive review process, FDA will continue to communicate with an

applicant about issues or shortcomings in their application. See PDUFA REAUTHORIZATION
                                                                       REAUTHORIZATION at 12.

Ultimately, at the end of the six-month review process, FDA will approve an application or issue

                           (“CRL”). See 21 C.F.R §§ 314.105, 101(f), 110. The CRL details
a complete response letter ("CRL").

information that FDA needs in order to continue reviewing the application for approval. See 21

C.F.R. § 314.110. Just like in the earlier stages of review, FDA is willing to point out flaws in an

                                   applicant and
application in order to assist the applicant and meet
                                                 meet its
                                                      its goal
                                                          goal of
                                                               of providing
                                                                  providing "timely
                                                                            “timely access
                                                                                    access to
                                                                                           to safe,
                                                                                              safe,

effective, and
effective, and high
               high quality
                    quality new
                            new drugs and biologics."
                                drugs and biologics.” See PDUFA REAUTHORIZATION
                                                                REAUTHORIZATION at 6. An

applicant sent a CRL is given the option to resubmit the information, withdraw the application, or

request a hearing with FDA on the application. See 21 C.F.R § 314.110(b). If the needed

information is submitted, FDA will continue to review the application and ultimately, if the

statutory requirements are met, approve the application. See id.

        C.         Procedural History

        FDA received Genus’s NDA for
                     Genus's NDA     Goprelto on
                                 for Goprelto on November 23, 2016




                          Goprelto was subsequently approved on December 14, 2017.

                                     During the review process of Numbrino, FDA issued a CRL.




                                                      7
4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 14 of 42




        While Lannett was responding to the CRL, Genus submitted its first CP requesting FDA

(1) "[r]efuse
(1) “[r]efuse to
              to accept
                 accept any
                        any further submissions in
                            further submissions in furtherance of Lannett's
                                                   furtherance of Lannett’s 505(b)(2) application
                                                                            505(b)(2) application

for any
for any cocaine
        cocaine product,
                product, including
                         including any
                                   any amendments,
                                       amendments, supplements,
                                                   supplements, or
                                                                or resubmissions";
                                                                   resubmissions”; (2)
                                                                                   (2) "[t]reat
                                                                                       “[t]reat

             any submissions
as withdrawn any submissions FDA
                             FDA may
                                 may have
                                     have accepted
                                          accepted from
                                                   from Lannett
                                                        Lannett in support of
                                                                in support of Lannett’s
                                                                              Lannett's

505(b)(2) application after
505(b)(2) application after December
                            December 14,
                                     14, 2017";
                                         2017”; and
                                                and (3)
                                                    (3) "[c]onsider
                                                        “[c]onsider Lannett’s
                                                                    Lannett's 505(b)(2)
                                                                              505(b)(2)

application for
application for aa cocaine product withdrawn."
                   cocaine product withdrawn.” See A.R. at FDA002814-31 (Genus's
                                                                        (Genus’s first
                                                                                 first CP dated

February 1, 2019, Docket No. FDA-2019-P-0538). FDA determined the requested actions were

inconsistent with its regulations and policies, and denied the Petition. See A.R. at FDA003140-56

(FDA’s response
(FDA's response dated July 1, 2019 to
                                   to Genus's
                                      Genus’s first CP).
                                              first CP).

        Unsatisfied with this answer, Genus submitted a second CP a little over a month later, this

time requesting
time            FDA: (1)
     requesting FDA: (1) "[r]escind
                         “[r]escind its acceptance for filing of Lannett’s
                                                                 Lannett's 505(b)(2) application if

Lannett did not complete the QT, renal, hepatic, leachable, and/or other studies deemed necessary

for an NDA for a cocaine hydrochloride product to be sufficiently complete to permit substantive

review; and refuse to file any reapplication by Lannett of its application until the expiration of the

                         to NDA
NCE exclusivity attached to NDA 209963"
                                209963” and
                                        and (2)
                                            (2) "[r]escind
                                                “[r]escind its acceptance for filing of Lannett's

505(b)(2) application that was resubmitted in response to FDA's CRL because such a submission

is prohibited by FDA's regulation on duplicate 505(b)(2) filings, and permit Lannett to resubmit

its application only as an ANDA after the expiration of the NCE exclusivity attached to NDA

209963.” See A.R. at FDA003157-73 (Genus's
209963."                          (Genus’s second
                                           second CP
                                                  CP dated
                                                     dated August
                                                           August 14,
                                                                  14, 2019,
                                                                      2019, Docket No.

FDA-2019-P-3855). Genus followed this Petition with two amendments and additional requests

         (3) "refuse
that FDA (3) “refuse to
                     to approve
                        approve any
                                any NDA
                                    NDA for
                                        for aa cocaine
                                               cocaine hydrochloride
                                                       hydrochloride product
                                                                     product without
                                                                             without completing
                                                                                     completing

similar QT, renal, hepatic, and leachable studies conducted by Genus and described in our Citizen

                                     and efficacy
Petition that demonstrate the safety and          of the
                                         efficacy of the product"
                                                         product” and
                                                                  and (4)
                                                                      (4) "accept
                                                                          “accept aa new
                                                                                     new NDA
                                                                                         NDA

                                                      8
4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 15 of 42




submission from Lannett only after Lannett has completed the renal and hepatic toxicity studies

that Genus was required to complete for its own cocaine hydrochloride application to be accepted

                                                 (Genus’s first
    filing.” See A.R. at FDA003581; FDA003552-71 (Genus's
for filing."                                              first amendment
                                                                amendment to
                                                                          to its second CP);
                                                                             its second CP);

             (Genus’s second
FDA003574-75 (Genus's second amendment
                             amendment to
                                       to its
                                          its second
                                              second CP).
                                                     CP).

                  carefully considered
        FDA again carefully considered Genus's
                                       Genus’s requests,
                                               requests, but
                                                         but ultimately
                                                             ultimately denied
                                                                        denied the
                                                                               the second
                                                                                   second CP
                                                                                          CP as
                                                                                             as

well. See A.R. at FDA003580-600 (consultation memorandum from Division of Anesthesiology,

Addiction Medicine,
Addiction Medicine, and
                    and Pain
                        Pain Medicine
                             Medicine on
                                      on Genus's
                                         Genus’s second
                                                 second CP);
                                                        CP); FDA003601-16 (consultation

memorandum from
memorandum      Office of
           from Office of Clinical
                          Clinical Pharmacology
                                   Pharmacology on
                                                on Genus's
                                                   Genus’s second
                                                           second CP);
                                                                  CP); FDA003623-44

              to Genus's
(FDA response to Genus’s second
                         second CP).
                                CP). While
                                     While FDA
                                           FDA was
                                               was considering
                                                   considering Genus's
                                                               Genus’s second
                                                                       second CP,
                                                                              CP, it
                                                                                  it

approved Numbrino.

        Genus’s Claim
        Genus's Claim II alleges
                         alleges FDA engaged in disparate treatment of Lannett and Genus that

was arbitrary, capricious, an abuse of discretion, not in accordance with law, and short of statutory

                        Genus’s Claim
              ¶¶ 54-59. Genus's
right. Compl. ¶¶                Claim II
                                      II alleges
                                         alleges FDA's
                                                 FDA’s acceptance
                                                       acceptance of
                                                                  of Lannett’s resubmission
                                                                     Lannett's resubmission

               NDA was contrary to the FDCA, specifically 21 U.S.C. § 355(c)(3)(E)(ii), and
    Numbrino’s NDA
for Numbrino's

thus invalid under the APA as arbitrary, capricious, an abuse of discretion, not in accordance with

                                                    Genus’s Claim
law, and short of statutory right. Compl. ¶¶ 60-69. Genus's Claim III alleges FDA's
                                                                  III alleges FDA’s approval
                                                                                    approval of
                                                                                             of

Lannett’s application for
Lannett's application     Numbrino was
                      for Numbrino was contrary to the
                                       contrary to the FDCA,
                                                       FDCA, specifically 21 U.S.C. §

355(c)(3)(E)(ii), and therefore also invalid under the APA as arbitrary, capricious, an abuse of

discretion, not in accordance with law, and short of statutory right. Compl. ¶¶
                                                                             ¶¶ 70-77. As discussed

below, taking the Claims in reverse order as logically it is helpful to consider statute first, then

regulation, then other agency action, each Claim fails.




                                                     9
4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 16 of 42




IV.     DISCUSSION

        A.         FDA’s                Lannett’s NDA
                   FDA's Approval Of Lannett's     NDA Was Not Contrary To The FDCA
                   (Contrary To
                   (Contrary To Genus’s
                                Genus's Claim III)
                                        Claim III)

                FDA’s approval
        Because FDA's approval of
                               of Lannett’s application was
                                  Lannett's application was not contrary to FDCA §

505(c)(3)(E)(ii), the Defendants are entitled to summary judgment on Claim III.            Under §

                  the FDA
505(c)(3)(E)(ii), the FDA is
                          is directed
                             directed that
                                      that "[i]f
                                           “[i]f an
                                                 an application
                                                    application submitted
                                                                submitted under
                                                                          under subsection
                                                                                subsection (b)
                                                                                           (b) for a

drug, no active ingredient . . . of which has been approved in any other application under subsection

(b), is approved[,] . . . no application which refers to the drug for which the subsection (b)

application was submitted . . . may be submitted under subsection (b) before the expiration of five

years from
years      the date
      from the date of
                    of the
                       the approval
                           approval of
                                    of the
                                       the application
                                           application under
                                                       under subsection
                                                             subsection (b)."
                                                                        (b).” FDCA § 505

(c)(3)(E)(ii) (2017) (emphasis added). The interaction between the eligibility and bar clauses

leaves available the very scenario Lannett and Genus found themselves in where the FDA

permissibly approved
permissibly approved Lannett’s application which
                     Lannett's application which had
                                                 had been
                                                     been submitted prior to the start of the

NCEE period.

        First, Lannett’s
        First,           application does
               Lannett's application      not "refer
                                     does not “refer to
                                                     to the
                                                        the drug
                                                            drug in the NCEE
                                                                 in the NCEE period."
                                                                             period.” Because

Goprelto was
Goprelto was not
             not approved
                 approved at
                          at the
                             the time
                                 time of
                                      of Lannett’s application submission,
                                         Lannett's application submission, Lannett’s submission
                                                                           Lannett's submission

could not implicate § 505(c)(3)(E)(ii). In the rulemaking setting forth the proposed rule that would

                        FDA explained,
become 21 C.F.R. § 314, FDA explained, "The
                                       “The agency
                                            agency intends to interpret [the FDCA] to mean

that any 505(b)(2) application submitted to FDA before the approval of another new drug

application that qualifies for exclusivity under section 505(c)(3)(D)(ii) is not affected by this

exclusivity provision."
exclusivity provision.” 54 Fed. Reg. 28,872, 28,901 (July 10, 1989); A.R. at FDA003083 (54 Fed.
                        54 Fed.

                 Further, FDA
Reg. at 28,901). Further, FDA expressly
                              expressly explained
                                        explained what
                                                  what "refer
                                                       “refer to"
                                                              to” means:
                                                                  means: "The
                                                                         “The agency
                                                                              agency believes,
                                                                                     believes,

however, that an exception to this rule must be made where the first applicant to obtain approval

and qualify for exclusivity publishes its data and the competing applicant amends its application
                                                     10

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 17 of 42




to include
to         the first
   include the       applicant’s published
               first applicant's published data.
                                           data. Where
                                                 Where that
                                                       that data
                                                            data would
                                                                 would be
                                                                       be essential to the
                                                                          essential to the approval
                                                                                           approval

of the competing application, the second application will be deemed to refer to the first

application.” Id. Lannett
application."     Lannett did not amend
                          did not amend its application to
                                        its application to include Genus’s published
                                                           include Genus's published data
                                                                                     data (nor did

FDA or Lannett rely on Genus
               rely on Genus data
                             data to
                                  to approve
                                     approve Lannett’s application, see infra Section IV.C.3).
                                             Lannett's application,

As such,
As such, Lannett’s application did
         Lannett's application did not
                                   not "refer
                                       “refer to"
                                              to” Genus's
                                                  Genus’s application.
                                                          application. Section
                                                                       Section 505(c)(3)(E)(ii) is

                  and does
inapplicable here and      not prohibit
                      does not prohibit FDA's
                                        FDA’s approval
                                              approval of
                                                       of Lannett’s NDA.
                                                          Lannett's NDA.

        Second, even if § 505(c)(3)(E)(ii) did apply, by its express language it only prohibits

submission of new applications during the NCEE period. Neither § 505(c)(3)(E)(ii), nor any other

                                                              FDA’s ability to approve Lannett’s
provision of the FDCA at play here, placed any restriction on FDA's                    Lannett's

application, submitted
application, submitted before
                       before Genus's
                              Genus’s NCEE
                                      NCEE period began. When
                                                         When reviewing
                                                              reviewing an
                                                                        an agency's
                                                                           agency’s

interpretation of a statute, Chevron supplies the relevant framework. 467 U.S. 837. Chevron

                    process when
involves a two-step process when reviewing
                                 reviewing an
                                           an agency's
                                              agency’s construction of aa statute.
                                                       construction of    statute. See id. at 842.

First, the court must look to the intent of Congress and if its intent is clear, the courts and the

agency must follow that clear intent. See id. at 842-43. If, however, the statue is ambiguous, the

agency’s permissible
agency's permissible interpretation of that
                     interpretation of that statute
                                            statute must guide the courts. Id. at 843. Performing

                           that FDA's
this analysis demonstrates that FDA’s interpretation
                                      interpretation of
                                                     of § 505(c)(3)(E)(ii) aligns
                                                                           aligns with
                                                                                  with Congress's
                                                                                       Congress’s

clear intent.

        As detailed
        As detailed in
                    in FDA's
                       FDA’s response
                             response the
                                      the Genus's
                                          Genus’s second CP, FDA interprets § 505(c)(3)(E)(ii)

to bar the submission of applications during a NCEE period while permitting the approval of

applications submitted prior to the beginning of the NCEE period.                        FDA’s
                                                                             Not only is FDA's

interpretation permissible under Chevron Step 2, this Court may end the inquiry at Chevron Step

1, as Congress has made clear that only submission, and not approval is prohibited. See id. at 842-

43.

                                                    11

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 18 of 42




                   1.   Step 1: § 505(c)(3)(E)(ii) is not ambiguous and permits NDA approval.

        The language of the statute prohibits submissions during an NCEE period. Genus admits

                        “unambiguously prohibits
that § 505(c)(3)(E)(ii) "unambiguously prohibits any
                                                 any ‘submi[ssion]’ of an
                                                     'submi[ssion]' of an application.
                                                                          application. See Dkt.

23-1 at 22. But Genus then argues that the statute also prohibits approvals during an NCEE period,

where the approval is of an NDA submitted before the start of the NCEE period. But the statutory

                                              “[i]f the
text simply does not say that. Under Chevron, "[i]f the intent of Congress
                                                        intent of Congress is
                                                                           is clear
                                                                              clear .. .. .. the
                                                                                             the court,
                                                                                                 court, as
                                                                                                        as

                    must give
well as the agency, must give effect
                              effect to
                                     to the
                                        the unambiguously
                                            unambiguously expressed intent of
                                                          expressed intent of Congress."
                                                                              Congress.” See

Chevron, 467 U.S. at 842-43. To determine this intent, court will look at the statutory language

as well as legislative history. See id. at 859, 862 (examining the statutory language and legislative

history of the Clean Air Act); I.N.S. v. Cardozo-Fonseca, 480 U.S. 421, 436-37 (1987) (discussing

the legislative history of the Immigration and Nationality Act to determine Congressional intent).

Here, the language in the statute, as well as the legislative history, makes it clear that NDA

approvals during an NCEE period are permitted.

                        a)      The statutory language

                                       at 22,
        As Genus recognizes, Dkt. 23-1 at 22, the
                                              the Supreme Court "ha[s]
                                                  Supreme Court “ha[s] stated
                                                                       stated time
                                                                              time and
                                                                                   and again
                                                                                       again that
                                                                                             that

courts must presume that a legislature says in a statute what it means and means in a statute what

it says
it says there."
        there.” Connecticut Nat’l Bank
                Connecticut Nat'l Bank v. Germain, 503 U.S. 249, 253-54 (1992). This is a

“cardinal canon"
"cardinal canon” of
                 of statutory
                    statutory construction
                              construction to
                                           to which
                                              which "a
                                                    “a court
                                                       court should
                                                             should always
                                                                    always turn
                                                                           turn first to.” Id. at
                                                                                first to."

253. "When
253. “When the
           the words
               words of
                     of aa statute
                           statute are
                                   are unambiguous,
                                       unambiguous, then,
                                                    then, this
                                                          this first
                                                               first canon
                                                                     canon is
                                                                           is also
                                                                              also the
                                                                                   the last:
                                                                                       last: ‘judicial
                                                                                             `judicial

inquiry is
inquiry    complete.’” Id. (internal citations omitted); see also United States v. Villanueva-Sotelo,
        is complete.'"

                                     (“We must first determine whether the ‘language
515 F.3d 1234, 1237 (D.C. Cir. 2008) ("We                                  `language at issue

has a plain and unambiguous meaning with regard to the particular dispute in the case'.
                                                                                 case’. If it does,

                        apply the
our inquiry ends and we apply the statute's
                                  statute’s plain
                                            plain language.”)
                                                  language.") (citations omitted). Here, Congress

                                                       12

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 19 of 42




provided that
provided that "no
              “no application
                  application .. .. .. may
                                       may be
                                           be submitted"
                                              submitted” during
                                                         during the
                                                                the NCEE
                                                                    NCEE period. FDCA §

505(c)(3)(E)(ii). That is what Congress meant, plainly and unambiguously.

        To determine Congressional intent, a statute should be considered in the proper statutory

context that can include the ordinary meaning of the words and comparisons to other provisions in

the same act. See Entergy Corp. v. Riverkeeper, Inc., 556 U.S. 208, 223 (2009) (comparing

provision with four parallel provisions in the Clean Water Act); Babbitt v. Sweet Home Chapter

of Cmtys. for
of        for a Greater Or., 515 U.S. 687, 697 (1995) (looking at the ordinary understanding of

the word
the word "harm").
         “harm”). As to the ordinary meaning of the words in the statute, to
                                                                          to "submit"
                                                                             “submit” means
                                                                                      means "to
                                                                                            “to

present or
present or propose
           propose to
                   to another
                      another for review, consideration,
                              for review,                or decision."
                                          consideration, or decision.” MERRIAM-WEBSTER.COM,
                                                                       MERRIAM-WEBSTER.COM,

https://www.merriam-webster.com/dictionary/submit (last visited May 4, 2020); see Sweet Home,

515 U.S. at
515 U.S. at 697
            697 (using
                (using Webster's
                       Webster’s dictionary
                                 dictionary to
                                            to determine
                                               determine ordinary
                                                         ordinary meaning).
                                                                  meaning). Nothing in that

ordinary meaning definition encompasses approvals.

        Next, comparing § 505(c)(3)(E)(ii) to related exclusivity passages in the same act confirms

                                                                       “Where Congress
what was already clear: that FDA is permitted to approve applications. "Where Congress includes
                                                                                       includes

particular language in one section of a statute but omits it in another section of the same Act, it is

generally presumed that Congress acts intentionally and purposely in the disparate inclusion or

exclusion.” Russello v. United States, 464 U.S. 16, 23 (1983) (holding that in the Racketeer
exclusion."

Influenced and
Influenced and Corrupt
               Corrupt Organization
                       Organization statute,
                                    statute, "[h]ad
                                             “[h]ad Congress
                                                    Congress intended
                                                             intended to
                                                                      to restrict
                                                                         restrict §
                                                                                  § 1963(a)(1)
                                                                                    1963(a)(1) to

an interest in an enterprise, it presumably would have done so expressly as it did in the immediately

                     (a)(2).”) (internal citations omitted). And
following subsection (a)(2).")                               And Congress's
                                                                 Congress’s decision
                                                                            decision to
                                                                                     to mirror
                                                                                        mirror

language in one provision and not in another suggests an intentional decision. The Supreme Court

recently reiterated this in Azar v. Allina Health Servs., where the Supreme Court reviewed

Congress’s decision
Congress's          to generally
           decision to generally borrow
                                 borrow language
                                        language from
                                                 from the
                                                      the APA's
                                                          APA’s notice
                                                                notice and
                                                                       and comment
                                                                           comment provision
                                                                                   provision

                                                     13

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 20 of 42




when drafting a notice and comment provision in the Medicare Act, but choice to have the notice

and comment
and comment provision
            provision in
                      in the
                         the Medicare
                             Medicare Act
                                      Act apply
                                          apply to
                                                to "substantive
                                                   “substantive legal standards,” rather
                                                                legal standards,"        than
                                                                                  rather than

using the
using the APA's
          APA’s language
                language of
                         of applying
                            applying notice
                                     notice and
                                            and comment
                                                comment provisions
                                                        provisions to
                                                                   to "substantive
                                                                      “substantive rules.”
                                                                                   rules." 139

                                                                  “the phrase
S. Ct. 1804, 1811-13 (2019). The Supreme Court concluded that the "the phrase ‘substantive
                                                                              `substantive legal

standard,’ .. .. .. cannot
standard,'          cannot bear
                           bear the
                                the same
                                    same construction
                                         construction as
                                                      as the
                                                         the term
                                                             term ‘substantive
                                                                  `substantive rule,’”
                                                                               rule,'" id. at 1814,

                  Congress’s choice
including because Congress's choice to
                                    to use
                                       use different
                                           different words
                                                     words "strongly
                                                           “strongly suggests it acted

‘intentionally and purposefully
`intentionally and purposefully in
                                in the
                                   the disparate'
                                       disparate’ decisions,"
                                                  decisions,” id. at 1813 (quoting Russello, 464 U.S.

at 23). The
        The Supreme Court was
            Supreme Court was unpersuaded
                              unpersuaded by
                                          by the
                                             the petitioner's
                                                 petitioner’s argument
                                                              argument to
                                                                       to the
                                                                          the contrary,
                                                                              contrary,

explaining that
explaining that the
                the petitioner
                    petitioner "asks
                               “asks us to favor a most unlikely reading over [an] obvious one,"
                                                                                           one,” id.

   1813, leaving
at 1813,         the Court
         leaving the Court "with
                           “with nothing
                                 nothing but
                                         but the
                                             the doubtful
                                                 doubtful proposition
                                                          proposition that
                                                                      that Congress
                                                                           Congress sought
                                                                                    sought to
                                                                                           to

accomplish in
accomplish in aa ‘surpassingly strange manner'
                 `surpassingly strange manner’ what
                                               what it
                                                    it could
                                                       could have
                                                             have accomplished
                                                                  accomplished in
                                                                               in aa much
                                                                                     much more
                                                                                          more

                way.” Id.
straightforward way."

        Here, parallel provisions in the FDCA illustrate that, had Congress intended to bar approval

of applications that were submitted and under review during an NCEE period, it would have used

language expressly barring approval, not just the submission language it chose instead. In fact,

every other parallel provision in the FDCA expressly prohibits approval. The FDCA in multiple

                                              during which
other provisions provides exclusivity periods during which "the
                                                           “the Secretary [of FDA]
                                                                Secretary [of FDA] may
                                                                                   may not
                                                                                       not make
                                                                                           make

             of an
the approval of an application."
                   application.” FDCA § 505(c)(3)(E)(iii) (three years), § 505(c)(3)(E)(iii)(E)(iv)

(three years); § 505(c)(3)(E)(v) (two years); § 505(c)(3)(E)(i) (ten years). Clearly Congress was

capable of creating exclusivity clauses that prohibited application approval, and yet chose a

different path as to § 505(c)(3)(E)(ii).

        In reading § 505(c)(3)(E)(ii) and related clauses, it is clear under the plain language of the

statute that approvals are not prohibited during this exclusivity period. The plain language of the

                                                     14

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 21 of 42




statute only prohibits submission after another NDA has been granted FDA approval. Genus urges

in its brief that the language also bars application approval, and Genus painfully slices and contorts

the statutory language in an attempt to get to the convoluted conclusion it urges. See Dkt. 23-1 at

       For example,
30-35. For example, Genus's
                    Genus’s interpretation
                            interpretation (see
                                           (see Dkt. 23-1 at
                                                          at 5) of "pursuant
                                                             5) of “pursuant to
                                                                             to this
                                                                                this paragraph"
                                                                                     paragraph” in
                                                                                                in

the patent clause (see, supra Section III.A) is strained. The patent clause provides an application

may be
may be submitted
       submitted after
                 after only
                       only four
                            four years
                                 years if
                                       if it contains "a
                                          it contains “a certification
                                                         certification of
                                                                       of patent
                                                                          patent invalidity
                                                                                 invalidity or
                                                                                            or

noninfringement.” Id. Unless a patent infringement suit is commenced, approval of this type of
noninfringement."

application will
application will "be
                 “be made
                     made effective
                          effective in accordance with
                                    in accordance with this
                                                       this paragraph."
                                                            paragraph.” Id. Thus, the only

application approval contingent on a patent infringement suit is the one that contains a certification

of patent
of patent invalidity or noninfringement.
          invalidity or noninfringement. Genus's
                                         Genus’s strained
                                                 strained explanation
                                                          explanation of
                                                                      of this
                                                                         this passage
                                                                              passage only
                                                                                      only

confuses, rather than clarifies, the statutory meaning. Indeed, Genus boldly acknowledges that its

argument requires
argument          “parsing the
         requires "parsing the NCEE
                               NCEE provision
                                    provision []
                                              [] and
                                                 and several
                                                     several related
                                                             related provisions
                                                                     provisions []
                                                                                [] at
                                                                                   at some
                                                                                      some

length.” Id. at
length."     at 30.
                30. It is clear
                    It is clear Genus's
                                Genus’s position
                                        position "asks
                                                 “asks [the
                                                       [the Court]
                                                            Court] to
                                                                   to favor
                                                                      favor aa most
                                                                               most unlikely
                                                                                    unlikely reading

over [an]
over [an] obvious one,” leaving
          obvious one," leaving the
                                the Court
                                    Court "with
                                          “with nothing
                                                nothing but
                                                        but the
                                                            the doubtful
                                                                doubtful proposition
                                                                         proposition that
                                                                                     that Congress
                                                                                          Congress

sought to
sought to accomplish
          accomplish in
                     in aa ‘surpassingly strange manner'
                           `surpassingly strange manner’ what
                                                         what it
                                                              it could have accomplished
                                                                 could have accomplished in
                                                                                         in aa

much more
much more straightforward
          straightforward way."
                          way.” Allina, 139 S. Ct. 1804, 1811-13.

        Genus further relies on two cases to support its assertion that § 505(c)(3)(E)(ii) prohibits

approvals as well as submission, Otsuka, 302 F. Supp. 3d 375 (D.D.C. 2016) and its appeal, Otsuka

Pharm. Co., Ltd. v. Price, 869 F.3d 987 (D.C. Cir. 2017). See Dkt. 23-1 at 5, 29 and 32.

Unfortunately for Genus, § 505(c)(3)(E)(ii) was not at issue in these cases as the NCEE granted to

Otsuka had long since elapsed by the time the case was filed. Otsuka, 302 F. Supp. 3d at 385.

Instead, the parties were contesting the scope of the three-year exclusivities granted in §

505(c)(3)(E)(iii) and § 505(c)(3)(E)(iv). See id.; Otsuka, 869 F.3d at 992. Since an interpretation

                                                     15

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 22 of 42




of § 505(c)(3)(E)(ii) was not essential to deciding the case, anything the court said about this clause

is dicta.

        No more should be read into § 505(c)(3)(E)(ii) than it clearly says and means. Congress

was capable of crafting exclusivities that barred application approval and would have done so here

   that was
if that was Congress's
            Congress’s intent.
                       intent.

                       b)        Legislative History

        The legislative history of § 505(c)(3)(E)(ii) corroborates the conclusion that Congress did

not intend for NCEEs to prohibit approval of concurrently pending applications. One way courts

use legislative history to determine Congressional intent is to compare the current and original

versions of the legislation. See Astrue v. Capato ex rel. B.N.C., 566 U.S. 541, 553 (2012) (looking

at the language of a provision as originally drafted); Cardozo-Fonseca, 480 U.S. at 441-42

(comparing the Senate and House versions of the eventual Immigration and Nationality Act). An

                                    “provides that
early version of § 505(c)(3)(E)(ii) "provides that no
                                                   no ANDA
                                                      ANDA approval may be made effective . . .

for 4 years after the approval of any pioneer new chemical entity drug which, upon FDA approval,

is not
is not protected
       protected by
                 by any
                    any existing patent.” 130 Cong. Rec. 15,847 (1984) (emphasis added); A.R. at
                        existing patent."

          (Genus’s first CP noting this version of the provision), FDA002888 (130 Cong. Rec.
FDA002820 (Genus's

15,847).    The four-year exclusivity for approving unpatented drug products was eventually

rewritten as a five-year exclusivity to prohibit submission of applications. 130 Cong. Rec. 23,769

                          (Genus’s first
(1984); A.R. at FDA002820 (Genus's first CP noting this version of the provision); FDA002881

(130 Cong. Rec. 15,847). This change from barring approval to barring submission did not go

unnoticed; Senator Metzenbaum raised objections to the exclusivities provided. 130 Cong. Rec.

                         (Genus’s first
23,767 (1984); FDA002821 (Genus's       CP noting his complaint); FDA002879 (130 Cong. Rec.
                                  first CP

23,767).

                                                       16

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 23 of 42




        After evaluating statutory language and legislative history, it is nothing short of clear that

Congress meant exactly what it said in statutory text: that it intended to bar submissions of

applications during an NCEE period. The plain language of the statute only mentions submissions

whereas the four surrounding provisions all prohibit approvals specifically. Additionally, the

legislative history shows that while the five-year NCEE was originally drafted to prohibit

approvals, it was later amended to bar submissions instead. This shows Congress intended to

permit approvals while only prohibiting submissions. Chevron instructs courts to only conduct the

second step of the analysis if the statute is silent or ambiguous about Congressional intent. 467

U.S. at 843. Section 505(c)(3)(E)(ii) does not appear silent or ambiguous. Thus, this Court need

not proceed to Chevron Step 2.          However, a consideration of Step 2 only reinforces the

                  FDA’s approval
permissibility of FDA's approval of
                                 of Lannett’s application.
                                    Larmett's application.

                   2.      Step 2: If § 505(c)(3)(E)(ii) is ambiguous, FDA reasonably interpreted
                   it as permitting approval of an NDA during an NCEE period.

        Based on statutory language and legislative history, § 505(c)(3)(E)(ii) is not ambiguous in

permitting approval, but not submission, of applications during an NCEE period. If the Court

        it need
agrees, it need not
                not continue
                    continue to
                             to Chevron's
                                Chevron’s second
                                          second step.
                                                 step. However, if the Court determines that

                                                                                  FDA’s
Congressional intent, and thus the statute, is ambiguous, under Chevron step two, FDA's

                                 approve Lannett’s
interpretation of the statute to approve           NDA was a reasonable one that the Court should
                                         Lannett's NDA

not second-guess.                    467 U.S.
                        See Chevron, 467 U.S. at
                                              at 844 (“[A] court
                                                 844 ("[A] court may
                                                                 may not
                                                                     not substitute
                                                                         substitute its
                                                                                    its own
                                                                                        own

construction of a statutory provision for a reasonable interpretation made by the administrator of

an agency.").
an agency.”). To evaluate whether an interpretation is reasonable, courts look to whether the

agency interpretation has been consistent over time, the interactions with other provisions, and the

legislative history even if not considered in the first step. See Entergy, 556 U.S. at 224 (evaluating

how long an agency had the same interpretation); Your Home Visiting
                                                           Visiting Nurse Servs., Inc. v. Shalala,
                                                     17

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 24 of 42




                                    that the
525 U.S. 449, 454 (1999) (verifying that the agency's
                                             agency’s interpretation
                                                      interpretation is consistent with
                                                                     is consistent with wording
                                                                                        wording in
                                                                                                in

other clauses of the statute); Vill. of Barrington, Ill. v. Surface Transp. Bd., 636 F.3d 650, 666
                               Vill. of

                           on .. .. .. legislative
                 (“relying on
(D.C. Cir. 2011) ("relying             legislative history
                                                   history .. .. .. may appropriately guide an agency in

interpreting an
interpreting an ambiguous
                ambiguous statute.").
                          statute.”).

        Supporting the legitimacy
        Supporting the            of FDA's
                       legitimacy of FDA’s action
                                           action here
                                                  here is
                                                       is that
                                                          that an
                                                               an agency's
                                                                  agency’s consistent
                                                                           consistent interpretation
                                                                                      interpretation

of a statute supports the conclusion that the
                          conclusion that the interpretation
                                              interpretation is
                                                             is "reasonable
                                                                “reasonable and
                                                                            and hence
                                                                                hence [a]
                                                                                      [a] legitimate
                                                                                          legitimate

         of its
exercise of its discretion."
                discretion.” Entergy, 556 U.S. at 224 (regarding with approval that an agency had

a generally consistent interpretation for more than thirty years). FDA first proposed a rule

interpreting the various exclusivity provisions in 1989. See 54 Fed. Reg. at 28,901; A.R. at

FDA003083 (54 Fed. Reg. at 28,901). In the preamble to these proposed rules, FDA expressed its

belief that § 505(c)(3)(E)(ii) did not address how to handle applications submitted prior to an

NCEE period beginning. See 54 Fed. Reg. at 28,901; FDA003083 (54 Fed. Reg. at 28,901);

                           Genus’s first
FDA003147 (FDA response to Genus's       CP noting this absence). To handle this situation,
                                   first CP

                   “intend[ed] to
FDA stated that it "intend[ed] to interpret this phrase
                                  interpret this phrase to
                                                        to mean
                                                           mean that
                                                                that any
                                                                     any 505(b)(2) application
                                                                         505(b)(2) application

submitted to FDA before the approval of another new drug application that qualifies for exclusivity

                               is not
under section 505(c)(3)(D)(ii) is     affected by
                                  not affected by this
                                                  this exclusivity
                                                       exclusivity provision."
                                                                   provision.” 54 Fed. Reg. at 28,901

(§ 505(c)(3)(D)(ii) was renumbered as § 505(c)(3)(D)(ii) through amendments); A.R. at

FDA003083 (54 Fed. Reg. at 28,901). And, the preamble to the final rule reiterated that "for
                                                                        reiterated that “for

concurrently pending 505(b)(2) applications, any 505(b)(2) application submitted to FDA before

the approval of another NDA that qualifies for exclusivity under section 505(c)(3)(D)(ii) of the act

(granting 5 years of exclusivity) is ʻnot
                                     `not affected by this exclusivity provision.'
                                                                       provision.’” 57 Fed. Reg.

17,950, 17,955 (April 28, 1992); A.R. at FDA003102 (57 Fed. Reg. at 17,950), FDA003149 (FDA

response to Genus’s
            Genus's first CP discussing this preamble). Through these proposed and final
                                                                                   fmal rules,

                                                      18

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 25 of 42




FDA clearly laid out its intended interpretation of § 505(c)(3)(E)(ii). This interpretation has not

changed in the thirty years since first proposed. The persistence with which FDA has held its

position is a factor in favor of its reasonableness. See, e.g. Entergy, 556 U.S. at 224.

        Another factor to evaluate reasonableness is how the interpretation interacts with similar

                                                                        agency’s interpretation
statutory provisions. See Your Home, 525 U.S. at 454 (assessing whether agency's interpretation

was consistent with related sections). As described above, supra Section IV.A.1.a, interpreting §

505(c)(3)(E)(ii) to bar anything other than submissions would interfere and contradict §§

                                           FDA’s interpretation
505(c)(3)(E)(i, iii-v) which bar approval. FDA's                barring only
                                                 interpretation barring only submissions
                                                                             submissions but
                                                                                         but not
                                                                                             not

approvals is the only one that creates consistency.

        Finally, courts have also considered legislative history in evaluating the reasonableness of

an agency interpretation. See Vill. of Barrington, 636 F.3d at 666. As described above, Congress
                              Vill. of

made a clear shift while drafting § 505(c)(3)(E)(ii) from prohibiting approvals, like in §§

505(c)(3)(E)(i, iii-v), to prohibiting submissions. See supra Section IV.A.1.b.        Interpreting §

505(c)(3)(E)(ii) to prohibit approvals as well as submissions would ignore Congress’s clear
                                                                    ignore Congress's clear choice
                                                                                            choice

to use
to use "submission"
       “submission” instead
                    instead of
                            of "approval"
                               “approval” in
                                          in the
                                             the statutory
                                                 statutory text.
                                                           text. To not frustrate the intent of

                                                                            FDA’s interpretation
Congress, a bar on submissions must be interpreted to only bar submissions. FDA's interpretation

does just that, and therefore is reasonable.

        FDA’s interpretation
        FDA's                of § 505(c)(3)(E)(ii) to permit the approval of applications submitted
              interpretation of

prior to the beginning of an NCEE period satisfies the intent of Congress and is the most

reasonable interpretation of the statute. The statute prohibits FDA from accepting application

submissions during the NCEE period, saying nothing regarding whether applications may be

approved during the NCEE period. Since approving an application is neither required nor

prohibited by statute, it was permissible for FDA to do so. To read the statute as barring approvals

                                                      19

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 26 of 42




as well as submission would run contrary to the statutory text, legislative history, and parallel

            For these
provisions. For these reasons, FDA’s interpretation
                      reasons, FDA's                passes both
                                     interpretation passes both steps
                                                                steps one
                                                                      one and
                                                                          and two
                                                                              two of
                                                                                  of the
                                                                                     the Chevron

framework. 467 U.S. at 842-43. As such, the Defendants are entitled to summary judgment as to

Claim III.

                   3.     Genus’s
                          Genus's policy
                                  policy argument
                                         argument cannot save it.

        Perhaps in an awareness that (1) the statutory language unambiguously prohibits

submission and not approval, (2) the FDA would get deference in its reasonable interpretation if

the statute
the statute were
            were ambiguous,
                 ambiguous, and
                            and (3)
                                (3) the
                                    the FDA's
                                        FDA’s interpretation
                                              interpretation was
                                                             was reasonable,
                                                                 reasonable, Genus advances a

                                        at 66 ("a
self-serving policy argument. Dkt. 23-1 at    (“a bar
                                                  bar on
                                                      on ‘submission’
                                                         `submission' is
                                                                      is even broader than
                                                                         even broader than aa bar
                                                                                              bar on
                                                                                                  on

FDA ‘approvals’”);
FDA `approvals"); see also id. at 33-34. But, as the FDA ably pointed out in response to the first

of Genus's
of Genus’s CPs,
           CPs, "the
                “the assertion ignores certain key differences between 5-year NCE exclusivity

and 3-year exclusivity."                   (FDA response
           exclusivity.” A.R. at FDA003154 (FDA          to Genus’s
                                                response to Genus's first CP).
                                                                    first CP).                FDA

explained:

                   [W]e recognize that, in the case of concurrently pending 505(b)(2)
                   NDAs for a previously unapproved active moiety, it is possible that
                   the first-approved 505(b)(2) NDA will face competition from the
                   second-approved 505(b)(2) NDA sooner than is typical for an NDA
                   that is eligible for 5-year NCE exclusivity. We consider such a
                   result to be consistent with the balance achieved by the Hatch-
                   Waxman Amendments, however. The 505(b)(2) application
                   pathway permits an applicant to rely on what is already known about
                   a drug, thereby potentially reducing the types of studies an applicant
                   needs to conduct or sponsor for approval of an application for a new
                   drug. In the present case, both Genus and Lannett submitted
                   505(b)(2) applications for their cocaine products that relied on
                                                              cocaine’s use in the nasal
                   published studies and reports concerning cocaine's
                   and sinus surgery setting. Therefore, as demonstrated in the present
                   case, it is conceivable that more than one innovator company could
                   develop a drug for a previously unapproved active moiety,
                   particularly one that was historically marketed but unapproved, that
                   has been used in medical practice in the United States or in a foreign
                   country, and that such companies rely on published literature reports
                                     FDA’s regulation at § 314.60(c) sets forth the
                   for approval. FDA's
                                                         20

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 27 of 42




                   Agency’s considered approach to this scenario and balances the
                   Agency's
                   equities in allowing a submitted but unapproved 505(b)(2) NDA to
                   not be withdrawn even where another, similar 505(b)(2) NDA is
                   approved first.

                  (FDA response
A.R. at FDA003155 (FDA response to
                                to Genus’s
                                   Genus's first CP).
                                           first CP).

        Moreover, Genus’s claim to
                  Genus's claim to protection
                                   protection based
                                              based on
                                                    on entitlement to reward
                                                       entitlement to reward as
                                                                             as aa "pioneering
                                                                                   “pioneering

drug product"
drug product” and
              and for
                  for its
                      its "innovation,"
                          “innovation,” see e.g. Dkt. 23-1 at 3, 4, 29, 33-35, rings hollow, given

how long cocaine hydrochloride's anesthesia properties
                 hydrochloride’s anesthesia properties have
                                                       have been
                                                            been known
                                                                 known and
                                                                       and used
                                                                           used in
                                                                                in medical
                                                                                   medical

procedures, see id. at 10 n. 6




        Moreover, according to Representative Waxman, the purpose of the NCEE was to provide

pharmaceutical companies
pharmaceutical companies "the
                         “the incentives needed to
                              incentives needed to develop
                                                   develop new
                                                           new chemical
                                                               chemical entities whose
                                                                        entities whose

            usefulness is
therapeutic usefulness is discovered
                          discovered late
                                     late when
                                          when little or no
                                               little or no patent
                                                            patent life remains.” 130
                                                                   life remains." 130 Cong.
                                                                                      Cong. Rec.
                                                                                            Rec.

24,425 (1984). Here, Genus has not discovered a new drug or new use for a known drug. While

Genus may have met the technical requirements to permit an NCEE, Genus has not met the spirit

in which the NCEE was intended. For the same reasons, the NCEE period for Goprelto does not

satisfy the goal of the Hatch-Waxman Act to stimulate and incentivize the development of new




                                                     21

4831-7792-3772.1
          Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 28 of 42




drugs. In contrast, approval of Numbrino creates competition that can benefit patients through

lowered drug costs.

          Further, in recent years, FDA and Federal Trade Commission have taken a dim view of

pharmaceutical companies who have sought to use CPs and court litigation to extend drug

                     CITIZEN PETITIONS
monopolies. See FDA, CITIZEN PETITIONS AND PETITIONS
                                           PETITIONS FOR S
                                                         STAY     ACTION S
                                                           TAY OF ACTION SUBJECT
                                                                           UBJECT TO

S ECTION 505(
SECTION      Q) OF THE FEDERAL
         505(Q)        FEDERAL FOOD,
                               FOOD, DRUG,
                                     DRUG, AND COSMETIC
                                               COSMETIC ACT
                                                        ACT GUIDANCE
                                                            GUIDANCE FOR INDUSTRY
                                                                         INDUSTRY 15-

26 (2019),
26 (2019), https://www.fda.gov/media/130878/download; Fed. Trade
           https://www.fda.gov/media/130878/download; Fed. Trade Comm'n,
                                                                 Comm’n, Comment
                                                                         Comment on
                                                                                 on the
                                                                                    the

                               Revised Draft
              Administration’s Revised
Food and Drug Administration's         Draft Guidance
                                             Guidance on
                                                      on Citizen
                                                         Citizen Petitions
                                                                 Petitions (Dec.
                                                                           (Dec. 2018),
                                                                                 2018),

https://www.ftc.gov/system/files/documents/advocacy_documents/federal-trade-commission-
https://www.ftc.gov/system/files/documents/advocacy_documents/federal-trade-commission-

comment-food-drug-administrations-revised-draft-guidance-industry-
comment-food-drug-administrations-revised-draft-guidance-industry-

entitled/p013510_ftc_comment_regarding_fdas_revised_draft_guidance_12-3-18.pdf
entitled/p013510ftc_comment_regarding_fdas_revised_draft_guidance_12-3-18.pdf

          B.       Lannett’s Submission Of Information In Response To FDA’s
                   Lannett's                                            FDA's CRL Was Not
                                                             (Contrary To
                   A Submission Barred By § 505(c)(3)(E)(ii) (Contrary To Genus’s
                                                                          Genus's Claim II)
                                                                                  Claim II)

          Because Lannett's
          Because Lannett’s submission
                            submission of
                                       of information in response
                                          information in          to the
                                                         response to the FDA's
                                                                         FDA’s CRL was not a

“submission” barred
"submission" barred by
                    by § 505(c)(3)(E)(ii), the Defendants are entitled to summary judgment on

Claim II. As discussed supra Section IV.A, Lannett’s application did
                                           Lannett's application did not
                                                                     not "refer
                                                                         “refer to"
                                                                                to” Goprelto
                                                                                    Goprelto in

its application,
its application, and
                 and therefore
                     therefore Lannett's
                               Lannett’s application
                                         application is
                                                     is not
                                                        not subject
                                                            subject to
                                                                    to § 505(c)(3)(E)(ii) at all. Next,

even if
even if Lannett’s application is
        Lannett's application    assessed under
                              is assessed under § 505(c)(3)(E)(ii), FDA's
                                                                    FDA’s acceptance
                                                                          acceptance of
                                                                                     of Lannett’s
                                                                                        Lannett's

                                                                   “no application . . . may be
application was in accord with the statute. During an NCEE period, "no

submitted.” FDCA § 505(c)(3)(E)(ii). Here, Lannett submitted its application prior to the start of
submitted."

Genus’s NCEE period, thus not offending this prohibition. Also, responses to CRLs are regulatory
Genus's

matters, neither contemplated nor covered by the FDCA and its bar on original application

submissions. As such, the FDCA unambiguously does not bar responses to CRLs during an NCEE

period.
                                                      22

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 29 of 42




        Nor do
        Nor    FDA’s own
            do FDA's own regulations
                         regulations bar
                                     bar responses to CRLs
                                         responses to CRLs during
                                                           during an NCEE period, as Genus

argues. Compl. ¶¶ 7-8, 30-31, 60-69. Genus argues that the routine process by which FDA issues

a CRL to applicants to provide additional information regarding their already-pending applications

vitiates the
vitiates the applicant's
             applicant’s NDA
                         NDA submission.
                             submission. That argument makes no sense, is not contained in the

regulation, and is contrary to established FDA practice.




                                                                     Genus argues that this routine

regulatory action to seek additional information from an NDA applicant erases the initial

submission and constitutes a new submission with a new submission date. However, under FDA

regulations and
regulations and FDA's
                FDA’s interpretation
                      interpretation thereof,
                                     thereof, a "submission"
                                                “submission” of information in response to a CRL

         “submission” of an application barred under § 505(c)(3)(E)(ii). See supra Section IV.A.
is not a "submission"

                   1.   FDA is entitled to deference under Auer and the Kisor factors.

        FDA’s interpretation
        FDA's interpretation of
                             of its own regulations is that a response to a CRL is not a
                                its own

“submission” as
"submission" as used
                used by
                     by Congress
                        Congress in the FDCA. See A.R. at FDA003154-55 (FDA response to

Genus’s first
Genus's first CP).
              CP). Moreover, FDA's interpretation meets
                             FDA’s interpretation meets all
                                                        all five
                                                            five Kisor factors to entitle the

interpretation to Auer deference. An agency's
                       deference. An agency’s interpretation
                                              interpretation of
                                                             of its
                                                                its own
                                                                    own regulation
                                                                        regulation is
                                                                                   is entitled
                                                                                      entitled to
                                                                                               to

deference unless
deference unless that
                 that interpretation
                      interpretation is
                                     is "plainly
                                        “plainly erroneous
                                                 erroneous or
                                                           or inconsistent with the
                                                              inconsistent with the regulation."
                                                                                    regulation.” Auer,

519 U.S. at 461 (citing Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 359 (1989);

Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 414 (1945)).

        Kisor v. Wilkie
                 Wilkie refined the application of Auer deference, establishing a five-prong test for

when Auer deference to an agency interpretation of its own regulation is appropriate. 139 S. Ct.

                                                     23

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 30 of 42




at 2415-18. First, there must be genuine ambiguity of the meaning of the regulation even after the

court exhausts all traditional tools of construction. Id. at 2415. Second, if there is genuine

ambiguity, the
ambiguity, the agency's
               agency’s interpretation
                        interpretation must
                                       must still be reasonable.          Id. at 2415.    Third, the

interpretation must
interpretation must be
                    be the
                       the agency's
                           agency’s authoritative
                                    authoritative or
                                                  or official
                                                     official position
                                                              position given
                                                                       given by
                                                                             by someone
                                                                                someone understood
                                                                                        understood

to make those policy statements. Id. at 2416. Fourth, the agency interpretation must be rooted in

its substantive expertise. Id. at 2417. And, fifth, the interpretation must represent fair and

considered judgment without surprises. Id. at 2417-18.

                   2.   The first Kisor factor shows FDA is entitled to deference.

        The first Kisor factor assesses whether there is genuine ambiguity as to the meaning of the

regulation even after the court exhausts all traditional tools of construction. Id. at 2415. Based on

the language of the various applicable regulations, it is unambiguous that a CRL response is not

                                                                                “the court
the same as a submission barred by § 505(c)(3)(E)(ii). Under step one of Kisor, "the court must
                                                                                           must

make a conscientious effort to determine, based on indicia like text, structure, history, and purpose,

                                                reasonable meaning."
whether the regulation really has more than one reasonable meaning.” 139
                                                                     139 S. Ct. at
                                                                         S. Ct. at 2423-24.
                                                                                   2423-24. That

a resubmission described in § 314.110 is not the same as an original application submission is

reinforced by reading the regulation in the context of surrounding regulations such as §§ 314.3,

50, 60, 70, and 101, as discussed in the next few paragraphs. Since this is the only reasonable

interpretation of these regulations, it should control.

        It is illuminating to consider the linguistic constraints FDA was under when crafting these

regulations. Even though a resubmission provides supplemental information, it could not be called

aa "supplement"
   “supplement” because
                because that
                        that is
                             is the
                                the process
                                    process through
                                            through which
                                                    which an
                                                          an NDA
                                                             NDA holder
                                                                 holder makes
                                                                        makes voluntary
                                                                              voluntary changes
                                                                                        changes

                                              21 C.F.R.
to an application subsequent to approval. See 21 C.F.R. §
                                                        § 314.70 (entitled "Supplements
                                                          314.70 (entitled “Supplements and other

changes to
changes to an
           an approved
              approved NDA").
                       NDA”). Nor
                              Nor could
                                  could it
                                        it be
                                           be called
                                              called an
                                                     an "amendment"
                                                        “amendment” because
                                                                    because there
                                                                            there is
                                                                                  is aa different
                                                                                        different

                                                      24

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 31 of 42




regulatory amendment process, including amendments to resubmission. See id. at § 314.60. It

seems problematic
seems problematic to
                  to read
                     read "resubmission"
                          “resubmission” and
                                         and conclude
                                             conclude that, since it (and, unavoidably, its

            includes the
definition) includes the word
                         word "submission,"
                              “submission,” it
                                            it must
                                               must mean
                                                    mean the
                                                         the same
                                                             same thing
                                                                  thing as
                                                                        as submission.
                                                                           submission. FDA has

already provided a definition for resubmission:

                   Resubmission, in the context of a complete response letter, is
                   submission by the applicant of all materials needed to fully address
                   all deficiencies identified in the complete response letter. An NDA
                   or ANDA for which FDA issued a complete response letter, but
                   which was withdrawn before approval and later submitted again, is
                   not a resubmission.

21 C.F.R § 314.3. Submission is not included in the 314.3 definition section, but the requirements

for a submission are set out in 21 C.F.R. § 314.50.             Parsing the resubmission definition

demonstrates that it is different from a submission as used in statute. In contrast to submissions

which require extensive accompanying documentation covering a wide variety of subjects,

                                  only require
resubmissions in response to CRLs only require the
                                               the "materials
                                                   “materials needed
                                                              needed to
                                                                     to fully
                                                                        fully address
                                                                              address all
                                                                                      all

                        in the
deficiencies identified in the complete
                               complete response
                                        response letter."
                                                 letter.” 21 C.F.R. § 314.3. Since the NDA must

have met the requirements of an original submission to be accepted for review, any materials sent

with a resubmission constitute a fraction of the materials included with an original submission.

See 21 C.F.R. § 314.50(a) (describing the required sections for an original NDA). The second

sentence of the resubmission definition provides further support for differentiating resubmission

and submission. This sentence separates a submission of new information in response to a CRL

(resubmission) from a submission of a new original NDA.

        Other regulations would be rendered meaningless if resubmissions were considered the

same as original submissions. For example, when sending a resubmission, the applicant must

include the NDA number from the original submission. See 21 C.F.R § 314.50(a)(1). Since a

resubmission only provides additional information, it is reviewed by FDA under the NDA number
                                                       25

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 32 of 42




given to the original application. It would not make sense to include this NDA number if a

resubmission was meant to be its own, unique submission.

        Furthermore, it is logical that FDA would require resubmissions to be titled as such when

received by the agency. See 21 C.F.R. § 314.50(a)(2) (requiring the applicant to include a form

                                   “original submission, a 505(b)(2) application, a resubmission, or
indicating if the submission is an "original

aa supplement.").
   supplement.”). Since resubmissions are
                  Since resubmissions are not
                                          not complete
                                              complete applications,
                                                       applications, the
                                                                     the materials
                                                                         materials would
                                                                                   would result
                                                                                         result in
                                                                                                in

a refuse-to-file action unless FDA was alerted that the information was meant to be added to an

existing application. See 21 C.F.R. § 314.101(d)(3) (explaining that FDA may refuse to file an

NDA if
NDA    “it does
    if "it does not
                not on
                    on its face contain
                       its face contain information required under
                                        information required under section
                                                                   section 505(b) or section
                                                                           505(b) or section 505(j)
                                                                                             505(j)

of the
of the [FDCA] and §314.50
       [FDCA] and §314.50 or
                          or §314.94.").
                             §314.94.”). By reading all relevant regulations together, it seems

unambiguous that resubmissions are not the same as original submissions.

                   3.   The remaining Kisor factors show FDA is entitled to deference.

                                            FDA’s interpretation
        The other four factors confirm that FDA's                of resubmission
                                                  interpretation of resubmission as
                                                                                 as distinct
                                                                                    distinct from

submission is entitled to Auer deference. The second Kisor factor says that, if there is genuine

ambiguity, the
ambiguity, the agency's
               agency’s interpretation must still
                        interpretation must still be
                                                  be reasonable.
                                                     reasonable. See Kisor, 139 S. Ct. at 2415. As

discussed supra Sections IV.B.1-2, it is reasonable that FDA interprets resubmissions to be

different from submissions. There is significant evidence in the content of 21 C.F.R. §§ 314.3, 50,

60, 70, 101, and 110 that support this interpretation.

        Third, the interpretation
        Third, the interpretation must
                                  must be
                                       be the
                                          the agency's
                                              agency’s authoritative
                                                       authoritative or
                                                                     or official
                                                                        official position
                                                                                 position given
                                                                                          given by
                                                                                                by

someone understood to make those policy statements. See Kisor, 139 S. Ct. at 2416. The

interpretation must
interpretation must come
                    come from
                         from "those
                              “those actors,
                                     actors, using
                                             using those
                                                   those vehicles,
                                                         vehicles, understood
                                                                   understood to make

authoritative policy
authoritative policy in
                     in the
                        the relevant
                            relevant context."
                                     context.” Kisor, 139 S. Ct. at 2416 (citing Paralyzed Veterans

of Am. v. D.C. Arena L.P., 117 F.3d 579, 587 (D.C. Cir. 1997) (abrogated on other grounds)).
of

                                                     26

4831-7792-3772.1
         Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 33 of 42




Here, the main source of interpretation comes from the FDA responses to the two CPs filed by

Genus. A.R. at FDA003140-57 and 3623-44. These are both signed by the Director of the Center

for Drug Evaluation and Research, the FDA center responsible for reviewing, and approving,

                            (FDA response
NDAs. See A.R. at FDA003156 (FDA          to Genus's
                                 response to Genus’s first CP signed
                                                     first CP signed by
                                                                     by the
                                                                        the Director;
                                                                            Director; Center
                                                                                      Center

for Drug
for Drug Evaluation and Research);
         Evaluation and Research); FDA003644
                                   FDA003644 (FDA
                                             (FDA response
                                                  response to
                                                           to Genus's
                                                              Genus’s second
                                                                      second CP
                                                                             CP signed
                                                                                signed by
                                                                                       by

the Director; Center for Drug Evaluation and Research)




                                                                                  If a director of a

sub-group within the Center for Drug Evaluation and Research has the authority to issue NDA

approvals, then the director of the entire group should have the authority to issue an official

interpretation of FDA.

         Fourth, the agency interpretation must be rooted in its substantive expertise. See Kisor,

                    FDA’s Center
139 S. Ct. at 2417. FDA's Center for Drug Evaluation
                                 for Drug            and Research
                                          Evaluation and Research is
                                                                  is the
                                                                     the self-styled
                                                                         self-styled consumer

watchdog for safe and effective drugs. See CDER: The Consumer Watchdog for Safe and Effective
                                                              Watchdogfor

Drugs,      FDA.gov,
            FDA. gov,     https://www.fda.gov/drugs/drug-information-consumers/cder-consumer-
                          https://www.fda.gov/drugs/drug-information-consumers/cder-consumer-

watchdog-safe-and-effective-drugs (last updated May 4, 2016). They are tasked with reviewing

NDAs for approval and issuing CRLs if needed.




                                                    27

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 34 of 42




             Clearly the opinions expressed in the CPs are from a division with special expertise in

the relevant subject matter.

        And, fifth, the interpretation must represent fair and considered judgment without

surprises. See Kisor, 139 S. Ct. at 2417-18. Section 314.110 was amended in 2008 to create the

process by which applicants are sent CRLs for their submitted applications. See 73 Fed. Reg.

39,588 (July 10, 2008). CRLs replaced approvable and not approvable letters, both of which

conveyed to the applicant that some amendment was needed in order to proceed. See 21 C.F.R.

§§ 314.110 & 120 (from 57 Fed. Reg. at 17,989-90). After receiving an approvable or not

approvable letter, an applicant was directed to submit an amendment to their application to place

it in a position for approval. See id. The CRL process was created to simplify this process with

only one type of letter rather than two. See 73 Fed. Reg. at 39,588. Since the CRL grew out of

approvable and not approvable letters, it seems logical that a resubmission after a CRL is analogous

to the
to the amendments
       amendments required
                  required by
                           by approvable
                              approvable and
                                         and not
                                             not approvable
                                                 approvable letters. While FDA's
                                                            letters. While FDA’s interpretation
                                                                                 interpretation

of resubmission
of              was perhaps
   resubmission was perhaps first articulated to
                            first articulated to Genus
                                                 Genus in FDA’s response
                                                       in FDA's          to their
                                                                response to their first CP, FDA's
                                                                                            FDA’s

                                                                                            FDA’s
reasoning is based on the history of the regulation. It is because of this consistency that FDA's

               shows "fair
interpretation shows “fair and
                           and considered
                               considered judgment."
                                          judgment.”

        When the traditional rules of construction are applied here, it is clear that a resubmission

is not the same as an original submission. Even if there were some ambiguity between the two,

                                    are satisfied
the remaining five factors of Kisor are satisfied so
                                                  so as
                                                     as to
                                                        to entitle FDA’s interpretation
                                                           entitle FDA's interpretation to Auer

deference. FDA's
deference. FDA’s interpretation was reasonable,
                 interpretation was reasonable, issued
                                                issued by
                                                       by someone
                                                          someone with
                                                                  with the
                                                                       the authority
                                                                           authority and
                                                                                     and



                                                     28

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 35 of 42




expertise to make such it, and supported by considered judgment. For the above reasons, the

Defendants are entitled to summary judgment on Claim II.

        C.         FDA Did Not Engage in Disparate and Preferential Treatment (Contrary to
                   Genus’s
                   Genus's Claim I)
                           Claim I)

        FDA’s treatment
        FDA's treatment of
                        of Lannett and Genus
                           Lannett and Genus was not arbitrary and capricious. Throughout the

application and review process, both parties were given the same guidance and provided the same

opportunities to response to deficiencies in their applications. While Genus and Lannett chose

different ways of meeting the statutory and regulatory requirements to get an application approved,

both ways were acceptable. Since both applications were subjected to the same FDA standard,

FDA’s actions
FDA's actions were
              were neither
                   neither arbitrary
                           arbitrary nor
                                     nor capricious.
                                         capricious.

                   1.    Acceptance of
                         Acceptance of Lannett's
                                       Lannett’s NDA
                                                 NDA was not arbitrary or capricious.

        FDA accepting
        FDA accepting an
                      an application
                         application for
                                     for filing is "a
                                         filing is “a threshold
                                                      threshold determination
                                                                determination that
                                                                              that the
                                                                                   the NDA
                                                                                       NDA is
                                                                                           is

sufficiently complete
sufficiently          to permit
             complete to permit aa substantive
                                   substantive review."
                                               review.” 21 C.F.R. § 314.101(a)(1). In order to

accept an application, FDA undertakes a filing review. See id.; REFUSE
                                                                REFUSE TO FILE
                                                                          FILE GUIDANCE
                                                                               GUIDANCE at 2.

A filing review is not a substantive review, just a verification that the application, on its face,

contains the information required under § 505 and 21 C.F.R. § 314.50. See REFUSE
                                                                          REFUSE TO FILE
                                                                                    FILE

              (“[T]his guidance
GUIDANCE at 1 ("[T]his
GUIDANCE               guidance focuses
                                focuses on
                                        on the
                                           the FDA's
                                               FDA’s policy
                                                     policy for refusing to
                                                            for refusing to file
                                                                            file an
                                                                                 an NDA
                                                                                    NDA under
                                                                                        under

§ 314.101(d)(3) when the NDA is incomplete because it does not on its face contain information

required under section 505(b) of the Federal Food, Drug, and Cosmetic Act (FD&C Act) and 21

CFR 314.50.").
CFR 314.50.”). Since FDA performed
               Since FDA performed the
                                   the same
                                       same filing review of
                                            filing review of Lannett’s NDA as
                                                             Lannett's NDA as it
                                                                              it did
                                                                                 did for
                                                                                     for

Genus’, and applied the same standard as to whether the NDAs on their faces contained the
Genus',

required information,
required              FDA’s acceptance
         information, FDA's acceptance of
                                       of Lannett’s NDA was
                                          Lannett's NDA was not
                                                            not arbitrary
                                                                arbitrary or capricious.

        As a filing review is done for facial completeness, any substantive issue will not cause

                                           REFUSE TO FILE
FDA to refuse to file the application. See REFUSE    FILE GUIDANCE at 4
                                                          GUIDANCE at 4 ("Review
                                                                        (“Review issues
                                                                                 issues are
                                                                                        are not
                                                                                            not
                                                    29

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 36 of 42




                                              File] action").
usually considered the basis for [a Refuse to File] action”). FDA
                                                              FDA instead “consider[s] the
                                                                  instead "consider[s] the

significance of the missing or incomplete information in the context of the proposed drug product,

                                                                         given deficiency."
the proposed indication(s), and the amount of time needed to address the given deficiency.” Id.

Filing issues that may cause FDA to refuse to file an application are complex, such as whether

there is adequate support for one of more of multiple indications, assessment of potential abuse of

                                                           required electronically,
the drug, non-electronic submission of information that is required                 and "materially
                                                                    electronically, and “materially

lacking or
lacking or inadequately
           inadequately organized
                        organized applications."
                                  applications.” Id.




                                                                                              FDA

determined both
determined both applicants
                applicants satisfied
                           satisfied FDA's
                                     FDA’s approval
                                           approval requirements
                                                    requirements




                   2.   Lannett’s NDA
                        Lannett's NDA included all the documents required to be approved.

        There are multiple
        There are multiple points
                           points throughout
                                  throughout an
                                             an application's
                                                application’s lifecycle
                                                              lifecycle when FDA offers feedback

and requests additional information. See PDUFA REAUTHORIZATION         (describing "the
                                               REAUTHORIZATION at 5-15 (describing “the

Program” which
Program" which FDA
               FDA will
                   will use
                        use to
                            to review
                               review NDAs).
                                      NDAs). The first opportunity
                                             The first opportunity for this feedback
                                                                   for this          is aa pre-
                                                                            feedback is    pre-

submission meeting between FDA and the potential applicant about the proposed application. Id.

at 6. This meeting is held prior to an application being submitted so that an applicant has time to

respond to the feedback and add additional information to its application as potentially needed. Id.




                                                    30

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 37 of 42




        After submission, FDA engages in an ongoing conversation with an applicant about the

content of their NDA.




FDA does not require that an NDA is completely perfect at the time it is submitted.




                                           Both applications were accepted for filing,



Refusing to allow additional information to be submitted by application after an application is

accepted would
accepted would frustrate FDA’s goal
               frustrate FDA's goal of
                                    of providing
                                       providing patients
                                                 patients with
                                                          with "timely
                                                               “timely access
                                                                       access to
                                                                              to safe,
                                                                                 safe, effective,
                                                                                       effective,

and high
and high quality new drugs
         quality new drugs and
                           and biologics."
                               biologics.” See PDUFA REAUTHORIZATION
                                                     REAUTHORIZATION at 6. If every

                                                   31

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 38 of 42




augmentation of the application required the applicant to submit an entirely new application,

starting a new review period and prolonging the date of approval, it would take an inordinate

amount of time for applications, and drugs, to be approved. Rather, all applicants benefit from the

iterative submission process FDA permits.       For these reasons, Lannett submitted sufficient

documents to enable FDA to conduct a proper review of its NDA.

                   3.   Numbrino’s label conforms with FDA guidance.
                        Numbrino's

        In some instances, where Lannett was unable to rely on literature and did not perform its

                                                                            FDA’s review
own studies, the label for Numbrino reflects as such. This underscores that FDA's        and
                                                                                  review and

                                                          FDA did
approval of Numbrino was not arbitrary and capricious, as FDA did not
                                                                  not rely
                                                                      rely on
                                                                           on any
                                                                              any of
                                                                                  of Genus's
                                                                                     Genus’s

data in
data    approving Numbrino's
     in approving Numbrino’s label.2
                             label.2 FDA contemplates that some studies will not be performed

with a drug and provides guidance on how that information should be conveyed in the labeling.

See FDA, C
         CLINICAL  PHARMACOLOGY S
           LINICAL PHARMACOLOGY   ECTION OF L
                                SECTION     LABELING     HUMAN PRESCRIPTION
                                             ABELING FOR HUMAN PRESCRIPTION DRUGS
                                                                            DRUGS

AND BIOLOGICAL PRODUCTS—CONTENT AND FORMAT
    BIOLOGICAL PRODUCTS—CONTENT     FORMAT GUIDANCE
                                           GUIDANCE FOR IINDUSTRY
                                                          NDUSTRY 11 (2016),

https://www.fda.gov/media/74346/download (providing draft language if no [pharmacokinetic]

studies or analyses were performed on certain populations). For geriatric patient, patients with

hepatic impairment,
hepatic impairment, and
                    and patients
                        patients with
                                 with renal
                                      renal impairment
                                            impairment populations,
                                                       populations, Numbrino's
                                                                    Numbrino’s label
                                                                               label states that

the pharmacokinetics
the pharmacokinetics "have
                     “have not
                           not been
                               been studied."
                                    studied.” A.R.
                                              A.R. at
                                                   at FDA002737
                                                      FDA002737 (Numbrino
                                                                (Numbrino label
                                                                          label at
                                                                                at 12.3
                                                                                   12.3

                   Numbrino’s label
Pharmacokinetics). Numbrino's       reflects the
                              label reflects the more
                                                 more limited
                                                      limited information
                                                              information FDA
                                                                          FDA had
                                                                              had available
                                                                                  available

when reviewing
when           the application.
     reviewing the application. Accordingly,
                                Accordingly, Numbrino's
                                             Numbrino’s use
                                                        use is limited in ways that Goprelto is

not.




2
2                                       about the
  A drug label contains all information about the "safe
                                                  “safe and
                                                         and effective use of
                                                             effective use of the
                                                                              the drug.” 21 C.F.R.
                                                                                  drug." 21 C.F.R. §
                                                                                                   §
201.56 (a)(1). A label cannot make a claim if there is inadequate evidence in support of that claim.
Id. at § 201.56(a)(3).
                                                    32

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 39 of 42




          FDA has population-specific guidance materials for both renally impaired patients and

hepatic impaired patients. See FDA, GUIDANCE FOR IINDUSTRY,
                                    GUIDANCE       NDUSTRY, PHARMACOKINETICS
                                                            PHARMACOKINETICS IN PATIENTS
                                                                                PATIENTS

WITH IIMPAIRED
       MPAIRED RENAL FUNCTION—STUDY DESIGN,
               RENAL FUNCTION—STUDY DESIGN, DATA
                                            DATA ANALYSIS,
                                                 ANALYSIS, AND IMPACT
                                                               IMPACT ON DOSING
                                                                         DOSING AND

L                                                                      RENAL IIMPAIRMENT
 ABELING (2010), https://www.fda.gov/media/78573/download (hereinafter RENAL
LABELING                                                                       MPAIRMENT

GUIDANCE); FDA, G
GUIDANCE);       UIDANCE FOR IINDUSTRY,
                GUIDANCE       NDUSTRY, PHARMACOKINETICS
                                        PHARMACOKINETICS IN PATIENTS
                                                            PATIENTS WITH IIMPAIRED
                                                                            MPAIRED

HEPATIC FUNCTION:
HEPATIC FUNCTION: S
                  STUDY  DESIGN, DATA
                    TUDY DESIGN, DATA ANALYSIS,
                                      ANALYSIS, AND IMPACT
                                                    IMPACT ON DOSING
                                                              DOSING AND L
                                                                         LABELING
                                                                          ABELING

(2003),     https://www.fda.gov/media/71311/download       (hereinafter   HEPATIC
                                                                          HEPATIC     IMPAIRMENT
                                                                                      IMPAIRMENT

GUIDANCE). These provide further instruction on label language. Lannett’s
GUIDANCE).                                                                Numbrino label
                                                                Lannett's Numbrino

conforms with the language and instructions set forth in these guidance materials and does not

reflect any reliance on the studies performed by Genus.

                                                “[f]or some
          The Renal Impairment Guidance states, "[for  some drugs,
                                                            drugs, renal
                                                                   renal impairment is not
                                                                         impairment is not likely
                                                                                           likely

to alter PK enough to justify dosage adjustments. In such cases, a study to confirm that prediction

may be
may be helpful,
       helpful, but
                but is not necessary."
                    is not necessary.” RENAL
                                       RENAL IIMPAIRMENT
                                               MPAIRMENT G
                                                         GUIDANCE
                                                          UIDANCE at 3.




             Numbrino’s label
Accordingly, Numbrino's       indicates that,
                        label indicates that, "The
                                              “The pharmacokinetics
                                                   pharmacokinetics of
                                                                    of NUMBRINO
                                                                       NUMBRINO in
                                                                                in patients
                                                                                   patients

with renal impairment has not been studied. Based on information available on the metabolism

and excretion of cocaine, dose initiation in patients with renal impairment should follow a

conservative approach."
conservative approach.” A.R.
                        A.R. at
                             at FDA002732
                                FDA002732 (Numbrino
                                          (Numbrino label at 8.7 Renal Impairment). Even

though renal
though renal impairment
             impairment data
                        data was
                             was available
                                 available (from Genus’s studies),
                                           (from Genus's studies), Numbrino's
                                                                   Numbrino’s label
                                                                              label does not
                                                                                    does not

indicate this. Rather, the label is based solely off the information that Lannett provided to FDA.



                                                    33

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 40 of 42




        The Hepatic Impairment Guidance provides specific language that a label can include if no

study has been performed on patients with hepatic impairment. HEPATIC
                                                              HEPATIC IIMPAIRMENT GUIDANCE
                                                                        MPAIRMENT GUIDANCE

at 10-11. If an applicant does not know how the drug is metabolized, the applicant should proceed

as if the drug is extensively metabolized. Id at 11. This implicates the most conservative language

        the drug
stating the drug "should
                 “should be
                         be avoided
                            avoided or
                                    or used
                                       used with
                                            with great
                                                 great caution
                                                       caution in this patient
                                                               in this patient population."
                                                                               population.” Id.




                                                                       Numbrino’s label
                                                                       Numbrino's label cautions,
                                                                                        cautions,

“[t]he clearance of NUMBRINO 4% has not been evaluated in subjects with hepatic impairment
"[t]he

when compared to patients with normal hepatic function, and sufficient data are not available in

literature to guide dosing in these subjects. Thus, NUMBRINO should be avoided in patients with

hepatic impairment."
hepatic impairment.” A.R.
                     A.R. at
                          at FDA002732
                             FDA002732 (Numbrino
                                       (Numbrino label at 8.6 Hepatic Impairment). FDA

                             it treats
treated Lannett the same way it treats all
                                       all drug
                                           drug applicants
                                                applicants who
                                                           who do
                                                               do not
                                                                  not have
                                                                      have data
                                                                           data on
                                                                                on aa drug's
                                                                                      drug’s

                                    impairment.3 Just like for renal impairment, FDA had hepatic
mechanisms in patients with hepatic impairment.3

impairment data from Genus but did not use this knowledge to approve use of Numbrino in these

patients.




3
3 For examples of other drug labels with similar language for patients with hepatic impairment,
see Diacomit Label,
https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/206709s000,207223s000lbl.pdf
https://www.accessdata.fda.gov/drugsatfda_docs/labe1/2018/206709s000,207223s0001bl.pdf
(updated August 2018), and Letairis label,
https://www.accessdata.fda.gov/drugsatfda_docs/label/2019/022081s041lbl.pdf
https://www.accessdata.fda.gov/drugsatfda_docs/labe1/2019/022081s04     1lbl.pdf (updated Aug.
2019)
                                                    34

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 41 of 42




                             It is merely
                             It is merely coincidental
                                          coincidental that
                                                       that FDA
                                                            FDA knew, from Genus's
                                                                knew, from Genus’s studies,
                                                                                   studies, that
                                                                                            that

this conservative approach is supported by clinical data.




                                                                   FDA relied on the information

submitted by Lannett to approve a label for Numbrino with more conservative language, and thus

more limited use, than Goprelto. Since FDA did not treat Lannett
                                                         Larmett differently that other applicants

             on specific
without data on specific subpopulation,
                         subpopulation, and
                                        and did
                                            did not
                                                not use
                                                    use Genus's
                                                        Genus’s data in approving
                                                                data in approving Numbrino's
                                                                                  Numbrino’s

label, FDA's
label, FDA’s actions
             actions were
                     were not
                          not arbitrary
                              arbitrary or
                                        or capricious.
                                           capricious.

V.      CONCLUSION

        For the foregoing reasons, Lannett
                                   Larmett respectfully requests this Court grant the Defendants

                  and deny
summary judgment, and deny Genus's
                           Genus’s motion
                                   motion for summary judgment.
                                          for summary judgment.




                                                    35

4831-7792-3772.1
        Case 1:20-cv-00211-TNM Document 31-1 Filed 05/06/20 Page 42 of 42




May 6, 2020                                Respectfully submitted,

                                           /s/ Lori A. Rubin
                                           David A. Hickerson, DC Bar No. 414723
                                           Lori A. Rubin, DC Bar No. 1004240
                                           Paul Joseph, DC Bar No. 448495
                                           FOLEY & LARDNER LLP
                                           3000 K Street, N.W., Suite 600
                                           Washington, D.C. 20007-5109
                                           (202) 672-5300
                                           dhickerson@foley.com
                                           larubin@foley.com

                                                     for Intervenor-Defendant Lannett
                                           Attorneysfor
                                           Co., Inc.




4831-7792-3772.1
